Exhibit 10.1

_______________________________________________________________________________________________________________________

_______________________________________________________________________________________________________________________

STIFEL FINANCIAL CORP.

(a Delaware corporation)

1,700,000 Shares of Common Stock

PURCHASE AGREEMENT

Dated:  September 24, 2008

_______________________________________________________________________________________________________________________

_______________________________________________________________________________________________________________________

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------

STIFEL FINANCIAL CORP.

(a Delaware corporation)

1,700,000 Shares of Common Stock

(Par Value $0.15 Per Share)

PURCHASE AGREEMENT

September 24, 2008

Stifel, Nicolaus & Company, Incorporated
MERRILL LYNCH & CO.
Merrill Lynch, Pierce, Fenner & Smith
    Incorporated
Keefe, Bruyette & Woods, Inc.
    as Representatives of the several Underwriters

c/o  Merrill Lynch & Co.

Merrill Lynch, Pierce, Fenner & Smith
    Incorporated
4 World Financial Center
New York, New York 10080

Ladies and Gentlemen:

Stifel Financial Corp., a Delaware corporation (the "Company"), and The Western
and Southern Life Insurance Company, an Ohio stock life insurance company (the
"Selling Stockholder"), confirm their respective agreements with Merrill Lynch &
Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated ("Merrill Lynch") and
each of the other Underwriters named in Schedule A hereto (collectively, the
"Underwriters," which term shall also include any underwriter substituted as
hereinafter provided in Section 10 hereof), for whom Merrill Lynch, Stifel,
Nicolaus & Company, Incorporated and Keefe, Bruyette & Woods, Inc. are acting as
representatives (in such capacity, the "Representatives"), with respect to (i)
the sale by the Company and the Selling Stockholder, acting severally and not
jointly, and the purchase by the Underwriters, acting severally and not jointly,
of the respective numbers of shares of Common Stock, par value $0.15 per share,
of the Company ("Common Stock") set forth in Schedules A and B hereto and
(ii) the grant by the Company and the Selling Stockholder to the Underwriters,
acting severally and not jointly, of the option described in Section 2(b) hereof
to purchase all or any part of 255,000 additional shares of Common Stock to
cover overallotments, if any.  The aforesaid 1,700,000 shares of Common Stock
(the "Initial Securities") to be purchased by the Underwriters and all or any
part of the 255,000 shares of Common Stock subject to the option described in
Section 2(b) hereof (the "Option Securities") are hereinafter called,
collectively, the "Securities."

        The Company and the Selling Stockholder understand that the Underwriters
propose to make a public offering of the Securities as soon as the
Representatives deem advisable after this Agreement has been executed and
delivered.

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


        The Company has filed with the Securities and Exchange Commission (the
"Commission") an automatic shelf registration statement on Form S‑3 (No.
333-147515), including the related preliminary prospectus or prospectuses, which
registration statement became effective upon filing under Rule 462(e) of the
rules and regulations of the Commission (the "1933 Act Regulations") under the
Securities Act of 1933, as amended (the "1933 Act").  Such registration
statement covers the registration of the Securities under the 1933 Act. Promptly
after execution and delivery of this Agreement, the Company will prepare and
file a prospectus in accordance with the provisions of Rule 430B ("Rule 430B")
of the 1933 Act Regulations and paragraph (b) of Rule 424 ("Rule 424(b)") of the
1933 Act Regulations.  Any information included in such prospectus that was
omitted from such registration statement at the time it became effective but
that is deemed to be part of and included in such registration statement
pursuant to Rule 430B is referred to as "Rule 430B Information." Each prospectus
used in connection with the offering of the Securities that omitted Rule 430B
Information is herein called a "preliminary prospectus." Such registration
statement, at any given time, including the amendments thereto to such time, the
exhibits and any schedules thereto at such time, the documents incorporated by
reference therein pursuant to Item 12 of Form S-3 under the 1933 Act at such
time and the documents otherwise deemed to be a part thereof or included therein
by 1933 Act Regulations, is herein called the "Registration Statement." The
Registration Statement at the time it originally became effective is herein
called the "Original Registration Statement." The final prospectus in the form
first furnished to the Underwriters for use in connection with the offering of
the Securities, including the documents incorporated by reference therein
pursuant to Item 12 of Form S-3 under the 1933 Act at the time of the execution
of this Agreement and any preliminary prospectuses that form a part thereof, is
herein called the "Prospectus." For purposes of this Agreement, all references
to the Registration Statement, any preliminary prospectus, the Prospectus or any
amendment or supplement to any of the foregoing shall be deemed to include the
copy filed with the Commission pursuant to its Electronic Data Gathering,
Analysis and Retrieval system ("EDGAR").

        All references in this Agreement to financial statements and schedules
and other information which is "contained," "included" or "stated" in the
Registration Statement, any preliminary prospectus or the Prospectus (or other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is incorporated
by reference in or otherwise deemed by 1933 Act Regulations to be a part of or
included in the Registration Statement, any preliminary prospectus or the
Prospectus, as the case may be; and all references in this Agreement to
amendments or supplements to the Registration Statement, any preliminary
prospectus or the Prospectus shall be deemed to mean and include the filing of
any document under the Securities Exchange Act of 1934, as amended (the "1934
Act"), which is incorporated by reference in or otherwise deemed by 1933 Act
Regulations to be a part of or included in the Registration Statement, such
preliminary prospectus or the Prospectus, as the case may be.

        SECTION 1.  Representations and Warranties.

        (a)                Representations and Warranties by the Company.  The
Company represents and warrants to each Underwriter as of the date hereof, the
Applicable Time referred to in Section 1(a)(i) hereof and as of the Closing Time
referred to in Section 2(c) hereof, and as of each Date of Delivery (if any)
referred to in Section 2(b) hereof, and agrees with each Underwriter, as
follows:

              (i)                     Status as a Well-Known Seasoned Issuer.
(A) At the time of filing the Original Registration Statement, (B) at the time
of the most recent amendment thereto for the purposes of complying with Section
10(a)(3) of the 1933 Act (whether such amendment was by post-effective
amendment, incorporated report filed pursuant to Section 13 or 15(d) of the 1934
Act or form of prospectus), (C) at the time the Company or any person acting on
its behalf (within the meaning, for this clause only, of Rule 163(c) of the 1933
Act Regulations) made any offer relating to the Securities in reliance on the
exemption of Rule 163 of the 1933 Act Regulations and (D) at the date hereof,
the Company was and is a "well-known seasoned issuer" as defined in Rule 405 of
the 1933 Act Regulations ("Rule 405"), including not having been and not being
an "ineligible issuer" as defined in Rule 405.  The Registration Statement is an
"automatic shelf registration statement," as defined in Rule 405, and the
Securities, since their registration on the Registration Statement, have been
and remain eligible for registration by the Company on a Rule 405 "automatic
shelf registration statement".  The Company has not received from the Commission
any notice pursuant to Rule 401(g)(2) of the 1933 Act Regulations objecting to
the use of the automatic shelf registration statement form.

2

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


         

At the time of filing the Original Registration Statement, at the earliest time
thereafter that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) of the 1933 Act Regulations) of the
Securities and at the date hereof, the Company was not and is not an "ineligible
issuer," as defined in Rule 405.

            (ii)                   Registration Statement, Prospectus and
Disclosure at Time of Sale.  The Original Registration Statement became
effective upon filing under Rule 462(e) of the 1933 Act Regulations ("Rule
462(e)") on November 19, 2007, and any post-effective amendment thereto also
became effective upon filing under Rule 462(e).  No stop order suspending the
effectiveness of the Registration Statement has been issued under the 1933 Act
and no proceedings for that purpose have been instituted or are pending or, to
the knowledge of the Company, are contemplated by the Commission, and any
request on the part of the Commission for additional information has been
complied with.

Any offer that is a written communication relating to the Securities made prior
to the filing of the Original Registration Statement by the Company or any
person acting on its behalf (within the meaning, for this paragraph only, of
Rule 163(c) of the 1933 Act Regulations) has been filed with the Commission in
accordance with the exemption provided by Rule 163 of the 1933 Act Regulations
("Rule 163") and otherwise complied with the requirements of Rule 163, including
without limitation the legending requirement, to qualify such offer for the
exemption from Section 5(c) of the 1933 Act provided by Rule 163.

            At the respective times the Original Registration Statement and each
amendment thereto became effective, at each deemed effective date with respect
to the Underwriters pursuant to Rule 430B(f)(2) of the 1933 Act Regulations and
at the Closing Time (and, if any Option Securities are purchased, at the Date of
Delivery), the Registration Statement complied and will comply in all material
respects with the requirements of the 1933 Act and the 1933 Act Regulations and
did not and will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. 

            Neither the Prospectus nor any amendments or supplements thereto, at
the time the Prospectus or any such amendment or supplement was issued and at
the Closing Time (and, if any Option Securities are purchased, at the Date of
Delivery), included or will include an untrue statement of a material fact or
omitted or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. 

            Each preliminary prospectus (including the prospectus or
prospectuses filed as part of the Original Registration Statement or any
amendment thereto)  complied when so filed in all material respects with the
1933 Act Regulations and each preliminary prospectus and the Prospectus
delivered to the Underwriters for use in connection with this offering was
identical to the electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T.

            As of the Applicable Time, neither (x) the Issuer General Use Free
Writing Prospectus(es) (as defined below) issued at or prior to the Applicable
Time (as defined below), the Statutory Prospectus (as defined below) and the
information included on Schedule C hereto, all considered together
(collectively, the "General Disclosure Package"), nor (y) any individual Issuer
Limited Use Free Writing Prospectus, when considered together with the General
Disclosure Package, included any untrue statement of a material fact or omitted
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

3

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


 

            As used in this subsection and elsewhere in this Agreement:

            "Applicable Time" means 7:00 am (Eastern Time) on September 25, 2008
or such other time as agreed by the Company and Merrill Lynch.  

            "Issuer Free Writing Prospectus" means any "issuer free writing
prospectus," as defined in Rule 433 of the 1933 Act Regulations ("Rule 433"),
relating to the Securities that (i) is required to be filed with the Commission
by the Company, (ii) is a "road show that is a written communication" within the
meaning of Rule 433(d)(8)(i), whether or not required to be filed with the
Commission or (iii) is exempt from filing pursuant to Rule 433(d)(5)(i) because
it contains a description of the Securities or of the offering that does not
reflect the final terms, in each case in the form filed or required to be filed
with the Commission or, if not required to be filed, in the form retained in the
Company's records pursuant to Rule 433(g).

            "Issuer General Use Free Writing Prospectus" means any Issuer Free
Writing Prospectus that is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule E hereto.

            "Issuer Limited Use Free Writing Prospectus" means any Issuer Free
Writing Prospectus that is not an Issuer General Use Free Writing Prospectus.

            "Statutory Prospectus" as of any time means the prospectus relating
to the Securities that is included in the Registration Statement immediately
prior to that time, including any document incorporated by reference therein and
any preliminary or other prospectus deemed to be a part thereof.

            Each Issuer Free Writing Prospectus, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Securities or until any earlier date that the Company notified or notifies
Merrill Lynch as described in Section 3(e), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement or the Prospectus, including
any document incorporated by reference therein and any preliminary or other
prospectus deemed to be a part thereof that has not been superseded or modified.

            The representations and warranties in this subsection shall not
apply to statements in or omissions from the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus made in reliance upon and in
conformity with written information furnished to the Company by the Selling
Stockholder or any Underwriter through Merrill Lynch expressly for use therein.

            (iii)                  Incorporated Documents.  The documents
incorporated or deemed to be incorporated by reference in the Registration
Statement and the Prospectus, at the time they were or hereafter are filed with
the Commission, complied and will comply in all material respects with the
requirements of the 1934 Act and the rules and regulations of the Commission
thereunder (the "1934 Act Regulations"), and, when read together with the other
information in the Prospectus, (a) at the time the Original Registration
Statement became effective, (b) at the earlier of the time the Prospectus was
first used and the date and time of the first contract of sale of Securities in
this offering and (c) at the Closing Time (and, if any Option Securities are
purchased, at the Date of Delivery), did not and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

4

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


            (iv)                 Independent Accountants.  The accountants who
certified the financial statements and supporting schedules included in the
Registration Statement are independent public accountants as required by the
1933 Act and the 1933 Act Regulations.

            (v)                   Financial Statements.  The financial
statements included in the Registration Statement, the General Disclosure
Package and the Prospectus, together with the related schedules and notes,
present fairly, in all material respects, the financial position of the Company
and its consolidated subsidiaries at the dates indicated and the statement of
operations, stockholders' equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified; said financial statements
have been prepared in conformity with generally accepted accounting principles
("GAAP") applied on a consistent basis throughout the periods involved.  The
supporting schedules, if any, present fairly, in all material respects, in
accordance with GAAP the information required to be stated therein.  The
selected financial data and the summary financial information included in the
General Disclosure Package and the Prospectus present fairly, in all material
respects, the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements included in the
Registration Statement.  The pro forma financial statements and the related
notes thereto included in the Registration Statement, the General Disclosure
Package and the Prospectus present fairly the information shown therein, have
been prepared in accordance with the Commission's rules and guidelines with
respect to pro forma financial statements and have been properly compiled on the
bases described therein, and the assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transactions and circumstances referred to therein. All disclosures
contained in the Registration Statement, the General Disclosure Package or the
Prospectus regarding "non-GAAP financial measures" (as such term is defined by
the rules and regulations of the Commission) comply with Regulation G under the
1934 Act and Item 10 of Regulation S-K of the 1933 Act Regulations, to the
extent applicable.

            (vi)                 No Material Adverse Change in Business.  Since
the respective dates as of which information is given in the Registration
Statement, the General Disclosure Package or the Prospectus, except as otherwise
stated therein, (A) there has been no material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs or business
prospects of the Company and its subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business (a "Material Adverse
Effect"), (B) there have been no transactions entered into by the Company or any
of its subsidiaries, other than those in the ordinary course of business, which
are material with respect to the Company and its subsidiaries considered as one
enterprise, and (C)  except for dividends on the Common Stock as described in
the Registration Statement, there has been no dividend or distribution of any
kind declared, paid or made by the Company on any class of its capital stock.

            (vii)                Good Standing of the Company.  The Company has
been duly organized and is validly existing as a corporation in good standing
under the laws of the State of Delaware and has corporate power and authority to
own, lease and operate its properties and to conduct its business as described
in the General Disclosure Package and the Prospectus and to enter into and
perform its obligations under this Agreement; and the Company is duly qualified
as a foreign corporation to transact business and is in good standing in each
other jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure so to qualify or to be in good standing would not result in a
Material Adverse Effect.

5

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


            (viii)              Good Standing of Subsidiaries.  Each subsidiary
listed on Schedule G hereto (each a "Subsidiary" and, collectively, the
"Subsidiaries") has been duly organized and is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the General Disclosure Package and the
Prospectus and is duly qualified as a foreign corporation to transact business
and is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect; except as otherwise
disclosed in the Registration Statement, all of the issued and outstanding
capital stock of each such Subsidiary has been duly authorized and validly
issued, is fully paid and non‑assessable and is owned by the Company, directly
or through subsidiaries, free and clear of any security interest, mortgage,
pledge, lien, encumbrance, claim or equity; none of the outstanding shares of
capital stock of any Subsidiary was issued in violation of the preemptive or
similar rights of any security holder of such Subsidiary.  The only
subsidiaries, direct and indirect, of the Company are the subsidiaries listed on
Schedule G hereto.

            (ix)                 Capitalization.  The authorized, issued and
outstanding capital stock of the Company is as set forth in the General
Disclosure Package and the Prospectus in the column entitled "Actual" under the
caption "Capitalization" (except for subsequent issuances, if any, pursuant to
this Agreement, pursuant to reservations, agreements or employee benefit plans
referred to in the General Disclosure Package and the Prospectus or pursuant to
the exercise of convertible securities or options referred to in the General
Disclosure Package and the Prospectus).  The shares of issued and outstanding
capital stock, including the Securities to be purchased by the Underwriters from
the Selling Stockholder, have been duly authorized and validly issued and are
fully paid and non‑assessable; none of the outstanding shares of capital stock,
including the Securities to be purchased by the Underwriters from the Selling
Stockholder, was issued in violation of the preemptive or other similar rights
of any security holder of the Company.

            (x)                   Authorization of Agreement.  This Agreement
has been duly authorized, executed and delivered by the Company.

            (xi)                 Authorization and Description of Securities. 
The Securities to be purchased by the Underwriters from the Company have been
duly authorized for issuance and sale to the Underwriters pursuant to this
Agreement and, when issued and delivered by the Company pursuant to this
Agreement against payment of the consideration set forth herein, will be validly
issued and fully paid and non assessable; the Common Stock conforms to all
statements relating thereto contained in the General Disclosure Package and the
Prospectus and such description conforms to the rights set forth in the
instruments defining the same; no holder of the Securities will be subject to
personal liability by reason of being such a holder; and the issuance of the
Securities is not subject to the preemptive or other similar rights of any
security holder of the Company.

            (xii)                Absence of Defaults and Conflicts.  (a) Neither
the Company nor any of its subsidiaries is in violation of its charter or
by-laws or in default in the performance or observance of any obligation,
agreement, covenant or condition contained in any contract, indenture, mortgage,
deed of trust, loan or credit agreement, note, lease or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any subsidiary is subject (collectively, "Agreements and
Instruments") except for such defaults that would not result in a Material
Adverse Effect; (b)(i) and the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated herein and in
the Registration Statement (including the issuance and sale of the Securities
and the use of the proceeds from the sale of the Securities as described in the
General Disclosure Package and the Prospectus under the caption "The
Offering--Use of Proceeds") and compliance by the Company with its obligations
hereunder have been duly authorized by all necessary corporate action and do not
and will not, whether with or without the giving of notice or passage of time or
both, conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any
subsidiary pursuant to, the Agreements and Instruments (except for such
conflicts, breaches, defaults or Repayment Events or liens, charges or
encumbrances that would not result in a Material Adverse Effect), (ii) nor will
such action result in

6

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


 any violation of the provisions of the charter or by‑laws of the Company or any
subsidiary, (iii) nor will such action result in any violation of any applicable
law, statute, rule, regulation, judgment, order, writ or decree of any
government, government instrumentality or court, domestic or foreign, having
jurisdiction over the Company or any subsidiary or any of their assets,
properties or operations (except for such violations that would not result in a
Material Adverse Effect).  As used herein, a "Repayment Event" means any event
or condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder's behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any subsidiary.

            (xiii)              Absence of Labor Dispute.  No labor dispute with
the employees of the Company or any subsidiary exists or, to the knowledge of
the Company, is imminent, and the Company is not aware of any existing or
imminent labor disturbance by the employees of any of its or any subsidiary's
principal suppliers, manufacturers, customers or contractors, which, in either
case, would result in a Material Adverse Effect.

            (xiv)              Absence of Proceedings.  There is no action,
suit, proceeding, inquiry or investigation before or brought by any court or
governmental agency or body, domestic or foreign, now pending, or, to the
knowledge of the Company, threatened, against or affecting the Company or any
subsidiary, which is required to be disclosed in the Registration Statement
(other than as disclosed therein), or which would reasonably be expected to
result in a Material Adverse Effect, or which might materially and adversely
affect the properties or assets thereof or the consummation of the transactions
contemplated in this Agreement or the performance by the Company of its
obligations hereunder; the aggregate of all pending legal or governmental
proceedings to which the Company or any subsidiary is a party or of which any of
their respective property or assets is the subject which are not described in
the Registration Statement, including ordinary routine litigation incidental to
the business, would not reasonably be expected to result in a Material Adverse
Effect.

            (xv)               Accuracy of Exhibits.  There are no contracts or
documents which are required to be described in the Registration Statement, the
General Disclosure Package, the Prospectus or the documents incorporated by
reference therein or to be filed as exhibits thereto which have not been so
described and filed as required.

            (xvi)              Possession of Intellectual Property.  Except as
disclosed in the Prospectus, the Company and its subsidiaries own or possess, or
can acquire on reasonable terms, adequate patents, patent rights, licenses,
inventions, copyrights, know‑how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property (collectively, "Intellectual Property") necessary to carry on the
business now operated by them, and neither the Company nor any of its
subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company or any of
its subsidiaries therein, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy, singly
or in the aggregate, would result in a Material Adverse Effect.

            (xvii)            Absence of Manipulation.  Neither the Company nor
any affiliate of the Company has taken, nor will the Company take, directly or
indirectly, any action which is designed to or which has constituted or which
would be expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities; the Company will cause its affiliates to refrain from taking,
directly or indirectly, any action which is designed to or which would be
expected to cause or result in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

7

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


            (xviii)           Absence of Further Requirements.  No filing with,
or authorization, approval, consent, license, order, registration, qualification
or decree of, any court or governmental authority or agency is necessary or
required for the performance by the Company of its obligations hereunder, in
connection with the offering, issuance or sale of the Securities hereunder or
the consummation of the transactions contemplated by this Agreement, except such
as have been already obtained or as may be required under the 1933 Act or the
1933 Act Regulations or state securities laws.

             (xix)              Possession of Licenses and Permits.  The Company
and its subsidiaries possess such permits, licenses, approvals, consents and
other authorizations (collectively, "Governmental Licenses") issued by the
appropriate federal, state, local or foreign regulatory agencies or bodies
necessary to conduct the business now operated by them, except where the failure
so to possess would not, singly or in the aggregate, result in a Material
Adverse Effect; the Company and its subsidiaries are in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, result in a Material Adverse
Effect; all of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect; and neither the Company nor any
of its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would result in a Material Adverse Effect.

            (xx)               Title to Property.  The Company and its
subsidiaries have good and marketable title to all real property owned by the
Company and its subsidiaries and good title to all other properties owned by
them, in each case, free and clear of all mortgages, pledges, liens, security
interests, claims, restrictions or encumbrances of any kind except such as (a)
are described in the General Disclosure Package and the Prospectus or (b) do
not, singly or in the aggregate, materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company or any of its subsidiaries; and all of the leases and subleases
material to the business of the Company and its subsidiaries, considered as one
enterprise, and under which the Company or any of its subsidiaries holds
properties described in the General Disclosure Package and the Prospectus, are
in full force and effect, and neither the Company nor any subsidiary has any
notice of any material claim of any sort that has been asserted by anyone
adverse to the rights of the Company or any subsidiary under any of the leases
or subleases mentioned above, or affecting or questioning the rights of the
Company or such subsidiary to the continued possession of the leased or
subleased premises under any such lease or sublease.

            (xxi)              Investment Company Act.  The Company is not
required, and upon the issuance and sale of the Securities as herein
contemplated and the application of the net proceeds therefrom as described in
the General Disclosure Package and the Prospectus will not be required, to
register as an "investment company" under the Investment Company Act of 1940, as
amended (the "1940 Act").

           (xxii)         Environmental Laws.  Except as described in the
Registration Statement and except as would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (A) neither the
Company nor any of its subsidiaries is in violation of any federal, state, local
or foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products, asbestos-containing materials or mold (collectively,
"Hazardous Materials") or to the manufacture, processing, distribution, use,
treatment, storage,

8

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


disposal, transport or handling of Hazardous Materials (collectively,
"Environmental Laws"), (B) the Company and its subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (C) there are no pending or
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its subsidiaries and (D) there are no events or circumstances
that would reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or any Environmental Laws.

            (xxiii)        Accounting Controls and Disclosure Controls.  The
Company and each of its subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurances that (1) transactions are
executed in accordance with management's general or specific authorization; (2)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(3) access to assets is permitted only in accordance with management's general
or specific authorization; and (4) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  Except as described in the General
Disclosure Package and the Prospectus, since the end of the Company's most
recent audited fiscal year, there has been (I) no material weakness in the
Company's internal control over financial reporting (whether or not remediated)
and (II) no change in the Company's internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company's internal control over financial reporting.

            The Company and its consolidated subsidiaries employ disclosure
controls and procedures that are designed to ensure that information required to
be disclosed by the Company in the reports that it files or submits under the
1934 Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission's rules and forms, and is accumulated and
communicated to the Company's management, including its principal executive
officer or officers and principal financial officer or officers, as appropriate,
to allow timely decisions regarding disclosure.

            (xxiv)       Compliance with the Sarbanes-Oxley Act.  There is and
has been no failure on the part of the Company or any of the Company's directors
or officers, in their capacities as such, to comply in all material respects
with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the "Sarbanes-Oxley Act"),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.\

           (xxv)         Pending Proceedings and Examinations.  The Registration
Statement is not the subject of a pending proceeding or examination under
Section 8(d) or 8(e) of the 1933 Act, and the Company is not the subject of a
pending proceeding under Section 8A of the 1933 Act in connection with the
offering of the Securities.

            (xxvi)    Payment of Taxes.  All United states federal income tax
returns of the Company and its subsidiaries required by law to be filed have
been filed and all taxes shown by such returns or otherwise assessed, which are
due and payable, have been paid, except assessments against which appeals have
been or will be promptly taken and as to which adequate reserves have been
provided.  The United States federal income tax returns of the Company through
the fiscal year ended December 31, 2007 have been settled and no assessment in
connection therewith has been made against the Company.  The Company and its
subsidiaries have filed all other tax returns that are required to have been
filed by them pursuant to applicable foreign, state, local or other law except
insofar as the failure to file such returns or request such extensions would not
result in a Material Adverse Effect, and has paid all taxes due pursuant to such
returns or pursuant to any assessment

9

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


 received by the Company and its subsidiaries, except for such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided or where the failure to pay would not reasonably be expected to result
in a Material Adverse Effect.  The charges, accruals and reserves on the books
of the Company in respect of any income and corporation tax liability for any
years not finally determined are adequate to meet any assessments or
re-assessments for additional income tax for any years not finally determined,
except to the extent of any inadequacy that would not result in a Material
Adverse Effect.

            (xxvii)   Insurance.  The Company and its subsidiaries carry or are
entitled to the benefits of insurance, with financially sound and reputable
insurers, in such amounts and covering such risks as is generally maintained by
companies of established repute engaged in the same or similar business, and all
such insurance is in full force and effect.  The Company has no reason to
believe that it or any subsidiary will not be able (A) to renew its existing
insurance coverage as and when such policies expire or (B) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not result in a Material
Adverse Change. Neither of the Company nor any subsidiary has been denied any
insurance coverage which it has sought or for which it has applied.

            (xxviii)  Statistical and Market-Related Data.  Any statistical and
market-related data included in the Registration Statement, the General
Disclosure Package and the Prospectus are based on or derived from sources that
the Company believes to be reliable and accurate, and, where required, the
Company has obtained the written consent to the use of such data from such
sources.

            (xxix)    Foreign Corrupt Practices Act.  Neither the Company nor,
to the knowledge of the Company, any director, officer, agent, employee,
affiliate or other person acting on behalf of the Company or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the "FCPA"),
including without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in the furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any "foreign official"(as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and to the
knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure and which are reasonable expected to continue to
ensure, continued compliance therewith.

            (xxx)    Money Laundering Laws.  The operations of the Company are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the "Money Laundering Laws" and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.

            (xxxi)    OFAC.  Neither the Company nor, to the knowledge of the
Company, any director, officer, agent, employee, affiliate or person acting on
behalf of the Company is currently subject to any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasure Department ("OFAC");
and the Company will not directly or indirectly use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

10

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


            (xxxii)   Registration Rights.  Except as disclosed in the
Registration Statement, General Disclosure Package and Prospectus, there are no
persons with registration rights or other similar rights to have any securities
registered pursuant to the Registration Statement or otherwise registered by the
Company under the 1933 Act.

        (b)                Representations and Warranties by the Selling
Stockholder.  The Selling Stockholder represents and warrants to each
Underwriter as of the date hereof, as of the Closing Time, and, if the Selling
Stockholder is selling Option Securities on a Date of Delivery, as of each such
Date of Delivery, and agrees with each Underwriter, as follows:

            (i)                     Accurate Disclosure.  The Selling
Stockholder has reviewed and is familiar with the Registration Statement, the
General Disclosure Package and the Prospectus and none of the General Disclosure
Package, the Prospectus or any amendments or supplements thereto includes any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that the representation in this
paragraph, including as to information reviewed by the Selling Stockholder, is
limited to statements or omissions made in reliance upon and in conformity with
information relating to the Selling Stockholder furnished to the Company in
writing by the Selling Stockholder expressly for use in the Registration
Statement, General Disclosure Package or Prospectus or any amendments or
supplements thereto; and the Selling Stockholder is not prompted to sell the
Securities to be sold by the Selling Stockholder hereunder by any material
non-public information concerning the Company or any subsidiary of the Company.

            (ii)                   Authorization of this Agreement.  This
Agreement has been duly authorized, executed and delivered by or on behalf of
the Selling Stockholder.

            (iii)                  Noncontravention.  The execution and delivery
of this Agreement and the sale and delivery of the Securities to be sold by the
Selling Stockholder and the consummation of the transactions contemplated herein
and compliance by the Selling Stockholder with its obligations hereunder do not
and will not, whether with or without the giving of notice or passage of time or
both, conflict with or constitute a breach of, or default under, or result in
the creation or imposition of any tax, lien, charge or encumbrance upon the
Securities to be sold by the Selling Stockholder or any property or assets of
the Selling Stockholder pursuant to any contract, indenture, mortgage, deed of
trust, loan or credit agreement, note, license, lease or other agreement or
instrument to which the Selling Stockholder is a party or by which the Selling
Stockholder may be bound, or to which any of the property or assets of the
Selling Stockholder is subject, nor will such action result in any violation of
the provisions of the charter or by-laws or other organizational instrument of
the Selling Stockholder, if applicable, or any applicable treaty, law, statute,
rule, regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Selling Stockholder or any of its properties.

            (iv)                 Certificates Suitable for Transfer.  The
Securities to be sold by the Selling Stockholder pursuant to this Agreement are
certificated securities in registered form and are not held in any securities
account or by or through any securities intermediary within the meaning of the
Uniform Commercial Code as in effect in the State of New York (the "UCC"). 
Certificates for all of the Securities to be sold by the Selling Stockholder
pursuant to this Agreement, in suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank with
signatures guaranteed, have been placed in custody with Computershare  with
irrevocable conditional instructions to deliver such Securities to the
Underwriters pursuant to this Agreement.

11

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


            (v)        Delivery of Securities.  Upon the Underwriters' acquiring
possession of the Securities to be sold by the Selling Stockholder and paying
the purchase price therefore pursuant to this Agreement, the Underwriters
(assuming that no such Underwriter has notice of any "adverse claim," within the
meaning of Section 8-105 of the New York Uniform Commercial Code, to such
Securities) will acquire their respective interests in such Securities
(including, without limitation, all rights that the Selling Stockholder had or
has the power to transfer in such Securities) free and clear of any adverse
claim within the meaning of Section 8-102 of the New York Uniform Commercial
Code.            

            (vi)       Absence of Manipulation.  The Selling Stockholder has not
taken, and will not take, directly or indirectly, any action which is designed
to or which has constituted or which would be expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

            (vii)      Absence of Further Requirements.  No filing with, or
consent, approval, authorization, order, registration, qualification or decree
of, any court or governmental authority or agency, domestic or foreign, is
necessary or required for the performance by the Selling Stockholder of its
obligations hereunder, or in connection with the sale and delivery of the
Securities hereunder or the consummation of the transactions contemplated by
this Agreement, except such as may have previously been made or obtained or as
may be required under the 1933 Act or the 1933 Act Regulations or state
securities laws.

            (viii)      Restriction on Sale of Securities.  During a period of
120 days from the date of the Prospectus, the Selling Stockholder will not,
without the prior written consent of Merrill Lynch, (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of, directly or indirectly, any share of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock or
file, or cause to be filed, any registration statement under the 1933 Act with
respect to any of the foregoing or (ii) enter into any swap or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of the Common Stock, whether
any such swap or transaction described in clause (i) or (ii) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise.  The foregoing sentence shall not apply to the Securities to be sold
hereunder.  Notwithstanding the foregoing, if (1) during the last 17 days of the
120-day restricted period the Company issues an earnings release or material
news or a material event relating to the Company occurs or (2) prior to the
expiration of the 120-day restricted period, the Company announces that it will
release earnings results or becomes aware that material news or a material event
will occur during the 16-day period beginning on the last day of the 120-day
restricted period, the restrictions imposed in this clause (ix) shall continue
to apply until the expiration of the 18-day period beginning on the issuance of
the earnings release or the occurrence of the material news or material event.

            (ix)       No Association with FINRA.  Neither the Selling
Stockholder nor any of its affiliates, except, with respect to The Western and
Southern Life Insurance Company, Touchstone Securities, Inc., Capital Analysts
Incorporated, W&S Brokerage Services, Inc. and IFS Fund Distributors, Inc.,
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, or is a person associated with
(within the meaning of Article I (dd) of the By-laws of Financial Industry
Regulatory Authority, Inc. (the "FINRA")), any member firm of FINRA.

        (c)                Officer's Certificates.  Any certificate signed by
any officer of the Company or any of its subsidiaries delivered to the
Representatives or to counsel for the Underwriters shall be deemed a
representation and warranty by the Company to each Underwriter as to the matters
covered thereby; and any certificate signed by or on behalf of the Selling
Stockholder as such and delivered to the Representatives or to counsel for the
Underwriters pursuant to the terms of this Agreement shall be deemed a
representation and warranty by the Selling Stockholder to the Underwriters as to
the matters covered thereby.

12

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


            SECTION 2.  Sale and Delivery to Underwriters; Closing.

            (a)                Initial Securities.  On the basis of the
representations and warranties herein contained and subject to the terms and
conditions herein set forth, the Company and the Selling Stockholder, severally
and not jointly, agree to sell to each Underwriter, severally and not jointly,
and each Underwriter, severally and not jointly, agrees to purchase from the
Company and the Selling Stockholder, at the price per share set forth in
Schedule D, that proportion of the number of Initial Securities set forth in
Schedule B opposite the name of the Company or the Selling Stockholder, as the
case may be, which the number of Initial Securities set forth in Schedule A
opposite the name of such Underwriter, plus any additional number of Initial
Securities which such Underwriter may become obligated to purchase pursuant to
the provisions of Section 10 hereof, bears to the total number of Initial
Securities, subject, in each case, to such adjustments among the Underwriters as
the Representatives in their sole discretion shall make to eliminate any sales
or purchases of fractional securities.

            (b)                Option Securities.  In addition, on the basis of
the representations and warranties herein contained and subject to the terms and
conditions herein set forth, the Company and the Selling Stockholder, acting
severally and not jointly, hereby grant an option to the Underwriters, severally
and not jointly, to purchase up to an additional 255,000 shares of Common Stock,
as set forth in Schedule B, at the price per share set forth in Schedule D, less
an amount per share equal to any dividends or distributions declared by the
Company and payable on the Initial Securities but not payable on the Option
Securities.  The option hereby granted will expire 30 days after the date hereof
and may be exercised in whole or in part from time to time only for the purpose
of covering overallotments which may be made in connection with the offering and
distribution of the Initial Securities upon notice by Merrill Lynch to the
Company and the Selling Stockholder setting forth the number of Option
Securities as to which the several Underwriters are then exercising the option
and the time and date of payment and delivery for such Option Securities.  Any
such time and date of delivery (a "Date of Delivery") shall be determined by
Merrill Lynch, but shall not be later than seven full business days after the
exercise of said option, nor in any event prior to the Closing Time, as
hereinafter defined.  If the option is exercised as to all or any portion of the
Option Securities, each of the Underwriters, acting severally and not jointly,
will purchase that proportion of the total number of Option Securities then
being purchased which the number of Initial Securities set forth in Schedule A
opposite the name of such Underwriter bears to the total number of Initial
Securities, from the Company and the Selling Stockholder, on a pro rata basis in
accordance with the maximum number of Option Securities of each of them as set
forth in Schedule B, subject in each case to such adjustments as Merrill Lynch
in its discretion shall make to eliminate any sales or purchases of fractional
shares.

            (c)                Payment.  Payment of the purchase price for, and
delivery of certificates for, the Initial Securities shall be made at the
offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New
York, New York 10036, or at such other place as shall be agreed upon by the
Representatives and the Company and the Selling Stockholder, at 9:00 A.M.
(Eastern time) on the third (fourth, if the pricing occurs after 4:30 P.M.
(Eastern time) on any given day) business day after the date hereof (unless
postponed in accordance with the provisions of Section 10), or such other time
not later than ten business days after such date as shall be agreed upon by the
Representatives and the Company and the Selling Stockholder (such time and date
of payment and delivery being herein called "Closing Time").

            In addition, in the event that any or all of the Option Securities
are purchased by the Underwriters, payment of the purchase price for, and
delivery of certificates for, such Option Securities shall be made at the
above‑mentioned offices, or at such other place as shall be agreed upon by the
Representatives and the Company and the Selling Stockholder, on each Date of
Delivery as specified in the notice from the Representatives to the Company and
the Selling Stockholder.

13

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


            Payment shall be made to the Company and the Selling Stockholder by
wire transfer of immediately available funds to bank accounts designated by the
Company and the Selling Stockholder against delivery to the Representatives for
the respective accounts of the Underwriters of certificates for the Securities
to be purchased by them.  It is understood that each Underwriter has authorized
the Representatives, for its account, to accept delivery of, receipt for, and
make payment of the purchase price for, the Initial Securities and the Option
Securities, if any, which it has agreed to purchase.  Merrill Lynch,
individually and not as representative of the Underwriters, may (but shall not
be obligated to) make payment of the purchase price for the Initial Securities
or the Option Securities, if any, to be purchased by any Underwriter whose funds
have not been received by the Closing Time or the relevant Date of Delivery, as
the case may be, but such payment shall not relieve such Underwriter from its
obligations hereunder.

            (d)                Denominations; Registration.  Certificates for
the Initial Securities and the Option Securities, if any, shall be in such
denominations and registered in such names as the Representatives may request in
writing at least one full business day before the Closing Time or the relevant
Date of Delivery, as the case may be.  The certificates for the Initial
Securities and the Option Securities, if any, will be made available for
examination and packaging by the Representatives in The City of New York not
later than 10:00 A.M. (Eastern time) on the business day prior to the Closing
Time or the relevant Date of Delivery, as the case may be.

                SECTION 3.  Covenants of the Company and the Selling
Stockholder.  The Company covenants with each Underwriter as set forth in
subsections (a) through (l) below, and the Selling Stockholder covenants with
each Underwriter as set forth in subsection (l) below:

            (a)                Compliance with Securities Regulations and
Commission Requests; Payment of Filing Fees.  The Company, subject to Section
3(b), will comply with the requirements of Rule 430B and will notify the
Representatives immediately, and confirm the notice in writing, (i) when any
post-effective amendment to the Registration Statement or new registration
statement relating to the Securities shall become effective, or any supplement
to the Prospectus or any amended Prospectus shall have been filed, (ii) of the
receipt of any comments from the Commission, (iii) of any request by the
Commission for any amendment to the Registration Statement or the filing of a
new registration statement or any amendment or supplement to the Prospectus or
any document incorporated by reference therein or otherwise deemed to be a part
thereof or for additional information, (iv) of the issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement or
such new registration statement or of any order preventing or suspending the use
of any preliminary prospectus, or of the suspension of the qualification of the
Securities for offering or sale in any jurisdiction, or of the initiation or
threatening of any proceedings for any of such purposes or of any examination
pursuant to Section 8(e) of the 1933 Act concerning the Registration Statement
and (v) if the Company becomes the subject of a proceeding under Section 8A of
the 1933 Act in connection with the offering of the Securities.  The Company
will effect the filings required under Rule 424(b), in the manner and within the
time period required by Rule 424(b) (without reliance on Rule 424(b)(8)), and
will take such steps as it deems necessary to ascertain promptly whether the
form of prospectus transmitted for filing under Rule 424(b) was received for
filing by the Commission and, in the event that it was not, it will promptly
file such prospectus.  The Company will make every reasonable effort to prevent
the issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest possible moment.  The Company shall pay the
required Commission filing fees relating to the Securities within the time
required by Rule 456(b)(1) (i) of the 1933 Act Regulations without regard to the
proviso therein and otherwise in accordance with Rules 456(b) and 457(r) of the
1933 Act Regulations (including, if applicable, by updating the "Calculation of
Registration Fee" table in accordance with Rule 456(b)(1)(ii) either in a
post-effective amendment to the Registration Statement or on the cover page of a
prospectus filed pursuant to Rule 424(b)). 

14

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


            (b)                Filing of Amendments and Exchange Act Documents. 
The Company will give the Representatives notice of its intention to file or
prepare any amendment to the Registration Statement or new registration
statement relating to the Securities or any amendment, supplement or revision to
either any preliminary prospectus (including any prospectus included in the
Original Registration Statement or amendment thereto at the time it became
effective) or to the Prospectus, whether pursuant to the 1933 Act, the 1934 Act
or otherwise, and the Company will furnish the Representatives with copies of
any such documents a reasonable amount of time prior to such proposed filing or
use, as the case may be, and will not file or use any such document to which the
Representatives or counsel for the Underwriters shall reasonably object.  The
Company has given the Representatives notice of any filings made pursuant to the
1934 Act or 1934 Act Regulations within 48 hours prior to the execution of this
Agreement; the Company will give the Representatives notice of its intention to
make any such filing from the execution of this Agreement to the Closing Time
and will furnish the Representatives with copies of any such documents a
reasonable amount of time prior to such proposed filing and will not file or use
any such document to which the Representatives or counsel for the Underwriters
shall reasonably object.

            (c)                Delivery of Registration Statements.  The Company
has furnished or will deliver to the Representatives and counsel for the
Underwriters, without charge, signed copies of the Original Registration
Statement and of each amendment thereto (including exhibits filed therewith or
incorporated by reference therein and documents incorporated or deemed to be
incorporated by reference therein or otherwise deemed to be a part thereof) and
signed copies of all consents and certificates of experts, and will also deliver
to the Representatives, without charge, a conformed copy of the Original
Registration Statement and of each amendment thereto (without exhibits) for each
of the Underwriters.  The copies of the Original Registration Statement and each
amendment thereto furnished to the Underwriters will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S‑T.

            (d)                Delivery of Prospectuses.  The Company has
delivered to each Underwriter, without charge, as many copies of each
preliminary prospectus as such Underwriter reasonably requested, and the Company
hereby consents to the use of such copies for purposes permitted by the 1933
Act.  The Company will furnish to each Underwriter, without charge, during the
period when the Prospectus is required to be delivered under the 1933 Act, such
number of copies of the Prospectus (as amended or supplemented) as such
Underwriter may reasonably request.  The Prospectus and any amendments or
supplements thereto furnished to the Underwriters will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S‑T.

            (e)                Continued Compliance with Securities Laws.  The
Company will comply with the 1933 Act and the 1933 Act Regulations and the 1934
Act and the 1934 Act Regulations so as to permit the completion of the
distribution of the Securities as contemplated in this Agreement and in the
Prospectus.  If at any time when a prospectus is required by the 1933 Act to be
delivered in connection with sales of the Securities, any event shall occur or
condition shall exist as a result of which it is necessary, in the opinion of
counsel for the Underwriters or for the Company, to amend the Registration
Statement or amend or supplement the Prospectus in order that the Prospectus
will not include any untrue statements of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading
in the light of the circumstances existing at the time it is delivered to a
purchaser, or if it shall be necessary, in the opinion of such counsel, at any
such time to amend the Registration Statement or to file a new registration
statement or amend or supplement the Prospectus in order to comply with the
requirements of the 1933 Act or the 1933 Act Regulations, the Company will
promptly prepare and file with the Commission, subject to Section 3(b), such
amendment, supplement or new registration statement as may be necessary to
correct such statement or omission or to comply with such requirements, the
Company will use its best efforts to have such amendment or new registration
statement declared effective as soon as practicable (if it is not an automatic
shelf registration statement with respect to the Securities) and the Company
will furnish to the Underwriters such number of copies of such amendment,
supplement or new registration statement as the Underwriters may reasonably
request.  If at any time following issuance of an Issuer Free Writing Prospectus
there occurred or occurs an event or development as a result of which such
Issuer Free Writing Prospectus conflicted or would conflict with the information
contained in the Registration Statement (or any other registration statement

15

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


relating to the Securities) or the Statutory Prospectus or any preliminary
prospectus or included or would include an untrue statement of a material fact
or omitted or would omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances prevailing at that
subsequent time, not misleading, the Company will promptly notify Merrill Lynch
and will promptly amend or supplement, at its own expense, such Issuer Free
Writing Prospectus to eliminate or correct such conflict, untrue statement or
omission.

            (f)                 Blue Sky Qualifications.  The Company will use
its best efforts, in cooperation with the Underwriters, to qualify the
Securities for offering and sale under the applicable securities laws of such
states and other jurisdictions (domestic or foreign) as the Representatives may
designate and to maintain such qualifications in effect for a period of not less
than one year from the date hereof; provided, however, that the Company shall
not be obligated to file any general consent to service of process or to qualify
as a foreign corporation or as a dealer in securities in any jurisdiction in
which it is not so qualified or to subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject.

            (g)                Rule 158.  The Company will timely file such
reports pursuant to the 1934 Act as are necessary in order to make generally
available to its security holders as soon as practicable an earnings statement
for the purposes of, and to provide to the Underwriters the benefits
contemplated by, the last paragraph of Section 11(a) of the 1933 Act.

            (h)                Use of Proceeds.  The Company will use the net
proceeds received by it from the sale of the Securities in the manner specified
in the Prospectus under "The Offering--Use of Proceeds".

            (i)                  Listing.  The Company will use its best efforts
to affect the listing of the Securities on the New York Stock Exchange and the
Chicago Stock Exchange. 

            (j)                  Restriction on Sale of Securities.  During a
period of 90 days from the date of the Prospectus, the Company will not, without
the prior written consent of Merrill Lynch, (i) directly or indirectly, offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of any share of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock or
file any registration statement under the 1933 Act with respect to any of the
foregoing or (ii) enter into any swap or any other agreement or any transaction
that transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of the Common Stock, whether any such swap or
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise.  The foregoing
sentence shall not apply to (A) the Securities to be sold hereunder, (B) any
shares of Common Stock issued by the Company upon the exercise of an option or
warrant or the conversion of a security outstanding on the date hereof and
referred to in the Prospectus, (C) any shares of Common Stock issued, options to
purchase Common Stock or other securities or equity awards granted pursuant to
existing employee benefit plans of the Company referred to or incorporated by
reference in the Prospectus, (D) any shares of Common Stock issued pursuant to
any non-employee director stock plan or dividend reinvestment plan, or (E) any
shares of Common Stock issued in connection with any acquisition, joint venture
or similar transaction.  Notwithstanding the foregoing, if (1) during the last
17 days of the 90-day restricted period the Company issues an earnings release
or material news or a material event relating to the Company occurs or (2) prior
to the expiration of the 90-day restricted period, the Company announces that it
will release earnings results or becomes aware that material news or a material
event will occur during the 16-day period beginning on the last day of the
90-day restricted period, the restrictions imposed in this clause (j) shall
continue to apply until the expiration of the 18-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event.

16

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


            (k)                Reporting Requirements.  The Company, during the
period when the Prospectus is required to be delivered under the 1933 Act, will
file all documents required to be filed with the Commission pursuant to the 1934
Act within the time periods required by the 1934 Act and the 1934 Act
Regulations.

            (l)                  Issuer Free Writing Prospectuses.  Each of the
Company and the Selling Stockholder represents and agrees that, unless it
obtains the prior consent of the Representative, and each Underwriter represents
and agrees that, unless it obtains the prior consent of the Company and the
Representative, it has not made and will not make any offer relating to the
Securities that would constitute an "issuer free writing prospectus," as defined
in Rule 433, or that would otherwise constitute a "free writing prospectus," as
defined in Rule 405, required to be filed with the Commission or, in the case of
the Selling Stockholder, whether or not required to be filed with the
Commission.  Any such free writing prospectus consented to by the Representative
or by the Company and the Representative, as the case may be, is hereinafter
referred to as a "Permitted Free Writing Prospectus." Each of the Company and
the Selling Stockholder represents that it has treated or agrees that it will
treat each Permitted Free Writing Prospectus as an "issuer free writing
prospectus," as defined in Rule 433, and has complied and will comply with the
requirements of Rule 433 applicable to any Permitted Free Writing Prospectus,
including timely filing with the Commission where required, legending and record
keeping.

                SECTION 4.  Payment of Expenses.

            (a)                Expenses.  The Company will pay or cause to be
paid all expenses incident to the performance of their obligations under this
Agreement, including (i) the preparation, printing and filing of the
Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment thereto, (ii) the preparation, printing
and delivery to the Underwriters of this Agreement, any Agreement among
Underwriters and such other documents as may be required in connection with the
offering, purchase, sale, issuance or delivery of the Securities, (iii) the
preparation, issuance and delivery of the certificates for the Securities to the
Underwriters, including any stock or other transfer taxes and any stamp or other
duties payable upon the sale, issuance or delivery of the Securities to the
Underwriters, (iv) the fees and disbursements of the Company's counsel,
accountants and other advisors, (v) the qualification of the Securities under
securities laws in accordance with the provisions of Section 3(f) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Underwriters in connection therewith and in connection with the preparation
of the Blue Sky Survey and any supplement thereto, (vi) the printing and
delivery to the Underwriters of copies of each preliminary prospectus, any
Permitted Free Writing Prospectus and of the Prospectus and any amendments or
supplements thereto and any costs associated with electronic delivery of any of
the foregoing by the Underwriters to investors, (vii) the preparation, printing
and delivery to the Underwriters of copies of the Blue Sky Survey and any
supplement thereto, (viii) the fees and expenses of any transfer agent or
registrar for the Securities, (ix) the costs and expenses of the Company
relating to investor presentations on any "road show" undertaken in connection
with the marketing of the Securities, including without limitation, expenses
associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations, travel and lodging expenses of the representatives and officers
of the Company and any such consultants, and the cost of aircraft and other
transportation chartered in connection with the road show, (x) the filing fees
incident to, and the reasonable fees and disbursements of counsel to the
Underwriters in connection with, the review by FINRA of the terms of the sale of
the Securities, and (xi) the fees and expenses incurred in connection with the
listing of the Securities on the New York Stock Exchange and the Chicago Stock
Exchange.

(b)                Expenses of the Selling Stockholder.  The Selling Stockholder
will pay all expenses incident to the performance of its obligations under, and
the consummation of the transactions contemplated by this Agreement, including
(i) any stamp duties, capital duties and stock transfer taxes, if any, payable
upon the sale of the Securities to the Underwriters, and their transfer between
the Underwriters pursuant to an agreement between such Underwriters, and (ii)
the reasonable fees and disbursements of its counsel and other advisors.

17

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


            (c)                Termination of Agreement.  If this Agreement is
terminated by the Representatives in accordance with the provisions of
Section 5, Section 9(a)(i) or Section 11 hereof, the Company shall reimburse the
Underwriters for all of their out‑of‑pocket expenses, including the reasonable
fees and disbursements of counsel for the Underwriters.

            (d)                Allocation of Expenses.  The provisions of this
Section shall not affect any agreement that the Company and the Selling
Stockholder may make for the sharing of such costs and expenses.

                SECTION 5.  Conditions of Underwriters' Obligations.  The
obligations of the several Underwriters hereunder are subject to the accuracy of
the representations and warranties of the Company and the Selling Stockholder
contained in Section 1 hereof or in certificates of any officer of the Company
or any subsidiary of the Company or on behalf of the Selling Stockholder
delivered pursuant to the provisions hereof, to the performance by the Company
of its covenants and other obligations hereunder, and to the following further
conditions:

            (a)                Effectiveness of Registration Statement; Filing
of Prospectus; Payment of Filing Fee.  The Registration Statement has become
effective and at Closing Time no stop order suspending the effectiveness of the
Registration Statement shall have been issued under the 1933 Act or proceedings
therefore initiated or threatened by the Commission, and any request on the part
of the Commission for additional information shall have been complied with to
the reasonable satisfaction of counsel to the Underwriters.  A prospectus
containing the Rule 430B Information shall have been filed with the Commission
in the manner and within the time period required by Rule 424(b) without
reliance on Rule 424(b)(8) (or a post-effective amendment providing such
information shall have been filed and become effective in accordance with the
requirements of Rule 430B).  The Company shall have paid the required Commission
filing fees relating to the Securities within the time period required by Rule
456(1)(i) of the 1933 Act Regulations without regard to the proviso therein and
otherwise in accordance with Rules 456(b) and 457(r) of the 1933 Act Regulations
and, if applicable, shall have updated the "Calculation of Registration Fee"
table in accordance with Rule 456(b)(1)(ii) either in a post-effective amendment
to the Registration Statement or on the cover page of a prospectus filed
pursuant to Rule 424(b).

            (b)                Opinion of Counsel for Company.  At Closing Time,
the Representatives shall have received the favorable opinion, dated as of
Closing Time, of Bryan Cave LLP, counsel for the Company, and David M. Minnick,
General Counsel, counsel for the Company, in form and substance reasonably
satisfactory to counsel for the Underwriters, together with signed or reproduced
copies of such letter for each of the other Underwriters to the effect set forth
in Exhibit A-1, Exhibit A-2 and Exhibit A-3 hereto and to such further effect as
counsel to the Underwriters may reasonably request.

            (c)                Opinion of Counsel for the Selling Stockholder. 
At Closing Time, the Representatives shall have received the favorable opinion,
dated as of Closing Time, of Jonathan D. Niemeyer, Associate General Counsel of
the Selling Stockholder, in form and substance reasonably satisfactory to
counsel for the Underwriters, together with signed or reproduced copies of such
letter for each of the other Underwriters to the effect set forth in Exhibit B-1
hereto and to such further effect as counsel to the Underwriters may reasonably
request.

            (d)                Opinion of Counsel for Underwriters.  At Closing
Time, the Representatives shall have received the favorable opinion, dated as of
Closing Time, of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the
Underwriters, in form and substance reasonably satisfactory to the Underwriters,
together with signed or reproduced copies of such letter for each of the other
Underwriters.

18

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


            (e)                Officers' Certificate.  At Closing Time, there
shall not have been, since the date hereof, since the Applicable Time or since
the respective dates as of which information is given in the Prospectus or the
General Disclosure Package, any material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs or business
prospects of the Company and its subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business, and the
Representatives shall have received a certificate of the President or a Vice
President of the Company and of the chief financial or chief accounting officer
of the Company or such other officer(s) of the Company acceptable to the
Representatives, dated as of Closing Time, to the effect that (i) there has been
no such material adverse change, (ii) the representations and warranties in
Section 1(a) hereof are true and correct with the same force and effect as
though expressly made at and as of Closing Time, (iii) the Company has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied at or prior to Closing Time, and (iv) no stop order suspending the
effectiveness of the Registration Statement has been issued and no proceedings
for that purpose have been instituted or are pending or, to their knowledge,
contemplated by the Commission.

            (f)                 Certificate of Selling Stockholder.  At Closing
Time, the Representatives shall have received a certificate of the Selling
Stockholder, dated as of Closing Time, to the effect that (i) the
representations and warranties of the Selling Stockholder contained in Section
1(b) hereof are true and correct in all respects with the same force and effect
as though expressly made at and as of Closing Time and (ii) the Selling
Stockholder has complied in all material respects with all agreements and all
conditions on its part to be performed under this Agreement at or prior to
Closing Time.

            (g)                Accountant's Comfort Letter.  At the time of the
execution of this Agreement, the Representatives shall have received from each
of Deloitte & Touche LLP and Ernst & Young LLP a letter dated such date, in form
and substance satisfactory to the Representatives, together with signed or
reproduced copies of such letter for each of the other Underwriters containing
statements and information of the type ordinarily included in accountants'
"comfort letters" to underwriters with respect to the financial statements and
certain financial information contained in the Registration Statement and the
Prospectus.

            (h)                Bring-down Comfort Letter.  At Closing Time, the
Representatives shall have received from each of Deloitte & Touche LLP and Ernst
& Young LLP a letter, dated as of Closing Time, to the effect that they reaffirm
the statements made in the letter furnished pursuant to subsection (g) of this
Section, except that the specified date referred to shall be a date not more
than three business days prior to Closing Time.

            (i)                  Approval of Listing.  At Closing Time, the
Securities shall have been approved for listing on the New York Stock Exchange
and the Chicago Stock Exchange.

            (j)                  No Objection.  The FINRA has confirmed that it
has not raised any objection with respect to the fairness and reasonableness of
the underwriting terms and arrangements.

            (k)                Lock-up Agreements.  At the date of this
Agreement, the Representatives shall have received an agreement substantially in
the form of Exhibit C hereto signed by the persons listed on Schedule F hereto.

            (l)                  Maintenance of Rating.  Since the execution of
this Agreement, there shall not have been any decrease in the rating of any of
the Company's securities by any "nationally recognized statistical rating
organization"(as defined for purposes of Rule 436(g) under the 1933 Act) or any
notice given of any intended or potential decrease in any such rating or of a
possible change in any such rating that does not indicate the direction of the
possible change.

            (m)              Conditions to Purchase of Option Securities.  In
the event that the Underwriters exercise their option provided in Section 2(b)
hereof to purchase all or any portion of the Option Securities, the
representations and warranties of the Company and the Selling Stockholder
contained herein and the statements in any certificates furnished by the
Company, any subsidiary of the Company and the Selling Stockholder hereunder
shall be true and correct as of each Date of Delivery and, at the relevant Date
of Delivery, the Representatives shall have received:

 

19

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


          

                    (i)         Officers' Certificate.  A certificate, dated
such Date of Delivery, of the President or a Vice President of the Company and
of the chief financial or chief accounting officer of the Company or such other
officer(s) of the Company acceptable to the Representatives confirming that the
certificate delivered at the Closing Time pursuant to Section 5(e) hereof
remains true and correct as of such Date of Delivery.

                    (ii)        Certificate of Selling Stockholder.  A
certificate, dated such Date of Delivery, of the Selling Stockholder confirming
that the certificate delivered at Closing Time pursuant to Section 5(f) remains
true and correct as of such Date of Delivery.

                    (iii)       Opinion of Counsel for Company.  The favorable
opinion of Bryan Cave LLP, counsel for the Company, and David M. Minnick,
General Counsel, counsel for the Company, in form and substance reasonably
satisfactory to counsel for the Underwriters, dated such Date of Delivery,
relating to the Option Securities to be purchased on such Date of Delivery and
otherwise to the same effect as the opinion required by Section 5(b) hereof.

                    (iv)       Opinion of Counsel for the Selling Stockholder. 
The favorable opinion of Jonathan D. Niemeyer, Associate General Counsel of the
Selling Stockholder, in form and substance reasonably satisfactory to counsel
for the Underwriters, dated such Date of Delivery, relating to the Option
Securities to be purchased on such Date of Delivery and otherwise to the same
effect as the opinion required by Section 5(c) hereof.

                    (v)        Opinion of Counsel for Underwriters.  The
favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the
Underwriters, dated such Date of Delivery, relating to the Option Securities to
be purchased on such Date of Delivery and otherwise to the same effect as the
opinion required by Section 5(d) hereof.

                    (vi)       Bring-down Comfort Letter.  A letter from
Deloitte & Touche LLP, in form and substance satisfactory to the Representatives
and dated such Date of Delivery, substantially in the same form and substance as
the letter furnished to the Representatives pursuant to Section 5(g) hereof,
except that the "specified date" in the letter furnished pursuant to this
paragraph shall be a date not more than five days prior to such Date of
Delivery.

            (n)                Additional Documents.  At Closing Time and at
each Date of Delivery counsel for the Underwriters shall have been furnished
with such documents and opinions as they may reasonably require for the purpose
of enabling them to pass upon the issuance and sale of the Securities as herein
contemplated, or in order to evidence the accuracy of any of the representations
or warranties, or the fulfillment of any of the conditions, herein contained;
and all proceedings taken by the Company and the Selling Stockholder in
connection with the issuance and sale of the Securities as herein contemplated
shall be satisfactory in form and substance to the Representatives and counsel
for the Underwriters.

           (o)                Termination of Agreement.  If any condition
specified in this Section shall not have been fulfilled when and as required to
be fulfilled, this Agreement, or, in the case of any condition to the purchase
of Option Securities on a Date of Delivery which is after the Closing Time, the
obligations of the several Underwriters to purchase the relevant Option
Securities, may be terminated by the Representatives by notice to the Company
and the Selling Stockholder at any time at or prior to Closing Time or such Date
of Delivery, as the case may be, and such  termination shall be without
liability of any party to any other party except as provided in Section 4 and
except that Sections 1, 6, 7 and 8 shall survive any such termination and remain
in full force and effect.

20

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


                           SECTION 6.  Indemnification.

            (a)                Indemnification of Underwriters.  The Company
agrees to indemnify and hold harmless each Underwriter, its affiliates, as such
term is defined in Rule 501(b) under the 1933 Act (each, an "Affiliate"), its
selling agents and each person, if any, who controls any Underwriter within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:

                (i)                     against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, arising out of any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto), including the Rule 430B
Information, or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading or arising out of any untrue statement or alleged untrue statement of
a material fact included in any preliminary prospectus, any Issuer Free Writing
Prospectus or the Prospectus (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

                (ii)                   against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission; provided that (subject to Section
6(e) below) any such settlement is effected with the written consent of the
Company;

                (iii)                  against any and all expense whatsoever,
as incurred (including the reasonable fees and disbursements of counsel chosen
by Merrill Lynch), reasonably incurred in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission, or any such alleged untrue statement or
omission, to the extent that any such expense is not paid under (i) or (ii)
above;

            provided, however, that this indemnity agreement shall not apply to
any loss, liability, claim, damage or expense to the extent arising out of any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with written information furnished to the
Company by the Selling Stockholder or any Underwriter through Merrill Lynch
expressly for use in the Registration Statement (or any amendment thereto),
including the Rule 430B Information, or any preliminary prospectus, any Issuer
Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto).

            (b)        The Selling Stockholder agrees to indemnify and hold
harmless each Underwriter, its Affiliates and selling agents and each person, if
any, who controls any Underwriter within the meaning of Section 15 of the 1933
Act or Section 20 of the 34 Act to the extent and in the manner set forth in
clauses (a)(i), (ii) and (iii) above; provided, however, that the aggregate
indemnification liability of the Selling Stockholder shall not exceed the net
proceeds received by the Selling Stockholder for the sale of the Securities sold
by the Selling Stockholder in the public offering pursuant to this Agreement;
and provided, further, that the Selling Stockholder shall be liable only to the
extent that such untrue statement or omission or alleged untrue statement or
omission has been made in the Registration Statement (or any amendment thereto),
including the Rule 430A Information, any preliminary prospectus, the Prospectus
(or any amendment or supplement thereto), any Issuer Free Writing Prospectus,
any Non-Prospectus Road Show, any Blue Sky Application or such amendment or
supplement in reliance upon and in conformity with information furnished by the
Selling Stockholder expressly for use in such document.

21

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


 

            (c)        Indemnification of Company, Directors and Officers and
Selling Stockholder.  Each Underwriter severally agrees to indemnify and hold
harmless the Company, its directors, each of its officers who signed the
Registration Statement, and each person, if any, who controls the Company within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act, and the
Selling Stockholder and each person, if any, who controls the Selling
Stockholder within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act against any and all loss, liability, claim, damage and expense
described in the indemnity contained in subsection (a) of this Section, as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendment thereto), including the Rule 430B Information or any preliminary
prospectus, any Issuer Free Writing Prospectus or the Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with written
information furnished to the Company by such Underwriter through Merrill Lynch
expressly for use therein.

            (d)        Actions against Parties; Notification.  Each indemnified
party shall give notice as promptly as reasonably practicable to each
indemnifying party of any action commenced against it in respect of which
indemnity may be sought hereunder, but failure to so notify an indemnifying
party shall not relieve such indemnifying party from any liability hereunder to
the extent it is not materially prejudiced as a result thereof and in any event
shall not relieve it from any liability which it may have otherwise than on
account of this indemnity agreement.  In the case of parties indemnified
pursuant to Section 6(a) above, counsel to the indemnified parties shall be
selected by Merrill Lynch, and, in the case of parties indemnified pursuant to
Section 6(c) above, counsel to the indemnified parties shall be selected by the
Company.  An indemnifying party may participate at its own expense in the
defense of any such action; provided, however, that counsel to the indemnifying
party shall not (except with the consent of the indemnified party) also be
counsel to the indemnified party.  In no event shall the indemnifying parties be
liable for fees and expenses of more than one counsel (in addition to any local
counsel) separate from their own counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances. 
No indemnifying party shall, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification or contribution could be sought
under this Section 6 or Section 7 hereof (whether or not the indemnified parties
are actual or potential parties thereto), unless such settlement, compromise or
consent (i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

            (e)        Settlement without Consent if Failure to Reimburse.  If
at any time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 6(a)(ii) effected without its written consent if
(i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

            (f)        Other Agreements with Respect to Indemnification.  The
provisions of this Section shall not affect any agreement among the Company and
the Selling Stockholder with respect to indemnification.

22

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


                SECTION 7.  Contribution.  If the indemnification provided for
in Section 6 hereof is for any reason unavailable to or insufficient to hold
harmless an indemnified party in respect of any losses, liabilities, claims,
damages or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount of such losses, liabilities, claims, damages
and expenses incurred by such indemnified party, as incurred,  (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Selling Stockholder on the one hand and the Underwriters on the
other hand from the offering of the Securities pursuant to this Agreement or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) above but also the relative fault of the
Company and the Selling Stockholder on the one hand and of the Underwriters on
the other hand in connection with the statements or omissions, which resulted in
such losses, liabilities, claims, damages or expenses, as well as any other
relevant equitable considerations.           

            The relative benefits received by the Company and the Selling
Stockholder on the one hand and the Underwriters on the other hand in connection
with the offering of the Securities pursuant to this Agreement shall be deemed
to be in the same respective proportions as the total net proceeds from the
offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company and the Selling Stockholder and the total
underwriting discount received by the Underwriters, in each case as set forth on
the cover of the Prospectus bear to the aggregate initial public offering price
of the Securities as set forth on the cover of the Prospectus.

            The relative fault of the Company and the Selling Stockholder on the
one hand and the Underwriters on the other hand shall be determined by reference
to, among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or the Selling Stockholder or by the
Underwriters and the parties' relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

            The Company, the Selling Stockholder and the Underwriters agree that
it would not be just and equitable if contribution pursuant to this Section 7
were determined by pro rata allocation (even if the Underwriters were treated as
one entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to above in this Section
7.  The aggregate amount of losses, liabilities, claims, damages and expenses
incurred by an indemnified party and referred to above in this Section 7 shall
be deemed to include any legal or other expenses reasonably incurred by such
indemnified party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission.

            Notwithstanding the provisions of this Section 7, no Underwriter
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to the
public were offered to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.

            No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

            For purposes of this Section 7, each person, if any, who controls an
Underwriter within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act and each Underwriter's Affiliates and selling agents shall have the
same rights to contribution as such Underwriter, and each director of the
Company, each officer of the Company who signed the Registration Statement, and
each person, if any, who controls the Company or the Selling Stockholder within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall
have the same rights to contribution as the Company or the Selling Stockholder,
as the case may be.  The Underwriters' respective obligations to contribute
pursuant to this Section 7 are several in proportion to the number of Initial
Securities set forth opposite their respective names in Schedule A hereto and
not joint.

23

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


 

            The provisions of this Section shall not affect any agreement among
the Company and the Selling Stockholder with respect to contribution.

                SECTION 8.  Representations, Warranties and Agreements to
Survive.  All representations, warranties and agreements contained in this
Agreement or in certificates of officers of the Company or any of its
subsidiaries or the Selling Stockholder submitted pursuant hereto, shall remain
operative and in full force and effect regardless of (i) any investigation made
by or on behalf of any Underwriter or its Affiliates or selling agents, any
person controlling any Underwriter, its officers or directors or any person
controlling the Company or any person controlling the Selling Stockholder and
(ii) delivery of and payment for the Securities.

                SECTION 9.  Termination of Agreement.

            (a)                Termination; General.  The Representatives may
terminate this Agreement, by notice to the Company and the Selling Stockholder,
at any time at or prior to Closing Time (i) if there has been, since the time of
execution of this Agreement or since the respective dates as of which
information is given in the Prospectus (exclusive of any supplement thereto) or
General Disclosure Package, any material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs or business
prospects of the Company and its subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business, or (ii) if there has
occurred any material adverse change in the financial markets in the United
States or the international financial markets, any outbreak of hostilities or
escalation thereof or other calamity or crisis or any change or development
involving a prospective change in national or international political, financial
or economic conditions, in each case the effect of which is such as to make it,
in the judgment of the Representatives, impracticable or inadvisable to market
the Securities or to enforce contracts for the sale of the Securities, or
(iii) if trading in any securities of the Company has been suspended or
materially limited by the Commission or the New York Stock Exchange or the
Chicago Stock Exchange, or if trading generally on the American Stock Exchange
or the New York Stock Exchange or in the NASDAQ Global Market has been suspended
or materially limited, or minimum or maximum prices for trading have been fixed,
or maximum ranges for prices have been required, by any of said exchanges or by
such system or by order of the Commission, FINRA or any other governmental
authority, or (iv) a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States, or (v) if a
banking moratorium has been declared by either Federal or New York authorities.

           (b)                Liabilities.  If this Agreement is terminated
pursuant to this Section, such termination shall be without liability of any
party to any other party except as provided in Section 4 hereof, and provided
further that Sections 1, 6, 7 and 8 shall survive such termination and remain in
full force and effect.

                SECTION 10.  Default by One or More of the Underwriters.  If one
or more of the Underwriters shall fail at Closing Time or a Date of Delivery to
purchase the Securities which it or they are obligated to purchase under this
Agreement (the "Defaulted Securities"), the Representatives shall have the
right, within 24 hours thereafter, to make arrangements for one or more of the
non‑defaulting Underwriters, or any other underwriters, to purchase all, but not
less than all, of the Defaulted Securities in such amounts as may be agreed upon
and upon the terms herein set forth; if, however, the Representatives shall not
have completed such arrangements within such 24‑hour period, then:

            (i)                     if the number of Defaulted Securities does
not exceed 10% of the number of Securities to be purchased on such date, each of
the non‑defaulting Underwriters shall be obligated, severally and not jointly,
to purchase the full amount thereof in the proportions that their respective
underwriting obligations hereunder bear to the underwriting obligations of all
non‑defaulting Underwriters, or

24

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


            (ii)                   if the number of Defaulted Securities exceeds
10% of the number of Securities to be purchased on such date, this Agreement or,
with respect to any Date of Delivery which occurs after the Closing Time, the
obligation of the Underwriters to purchase and of the Company to sell the Option
Securities to be purchased and sold on such Date of Delivery shall terminate
without liability on the part of any non‑defaulting Underwriter.

            No action taken pursuant to this Section shall relieve any
defaulting Underwriter from liability in respect of its default.

            In the event of any such default which does not result in a
termination of this Agreement or, in the case of a Date of Delivery which is
after the Closing Time, which does not result in a termination of the obligation
of the Underwriters to purchase and the Company and the Selling Stockholder to
sell the relevant Option Securities, as the case may be, either (i) the
Representatives or (ii) the Company and the Selling Stockholder shall have the
right to postpone Closing Time or the relevant Date of Delivery, as the case may
be, for a period not exceeding seven days in order to effect any required
changes in the Registration Statement or Prospectus or in any other documents or
arrangements.  As used herein, the term "Underwriter" includes any person
substituted for an Underwriter under this Section 10.

                SECTION 11.  Default by the Selling Stockholder or the Company.
(a) If the Selling Stockholder shall fail at Closing Time or at a Date of
Delivery to sell and deliver the number of Securities which the Selling
Stockholder is obligated to sell hereunder, then the Underwriters may, at the
option of the Representatives, by notice from the Representatives to the
Company, either (i) terminate this Agreement without any liability on the fault
of any non-defaulting party except that the provisions of Sections 1, 4, 6, 7
and 8 shall remain in full force and effect or (ii) elect to purchase the
Securities which the Company has agreed to sell hereunder.  No action taken
pursuant to this Section 11 shall relieve the Selling Stockholder so defaulting
from liability, if any, in respect of such default.           

            In the event of a default by the Selling Stockholder as referred to
in this Section 11, each of the Representatives, and the Company shall have the
right to postpone Closing Time or Date of Delivery for a period not exceeding
seven days in order to effect any required change in the Registration Statement
or Prospectus or in any other documents or arrangements.

            (b) If the Company shall fail at Closing Time or at the Date of
Delivery to sell the number of Securities that it is obligated to sell
hereunder, then this Agreement shall terminate without any liability on the part
of any nondefaulting party; provided, however, that the provisions of Sections
1, 4, 6, 7 and 8 shall remain in full force and effect.  No action taken
pursuant to this Section shall relieve the Company from liability, if any, in
respect of such default.

                SECTION 12.  Tax Disclosure.  Notwithstanding any other
provision of this Agreement, from the commencement of discussions with respect
to the transactions contemplated hereby, the Company (and each employee,
representative or other agent of the Company) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure (as
such terms are used in Sections 6011, 6111 and 6112 of the U.S. Code and the
Treasury Regulations promulgated thereunder) of the transactions contemplated by
this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided relating to such tax treatment and tax structure.

25

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


                SECTION 13.  Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
mailed or transmitted by any standard form of telecommunication.  Notices to the
Underwriters shall be directed to the Representatives at 4 World Financial
Center, New York, New York 10080, attention of Origination Counsel Group;
notices to the Company shall be directed to it at 501 N. Broadway, Saint Louis,
Missouri 63102, attention of Ronald J. Kruszewski, Chairman, President and CEO
and Rick E. Maples, Senior Managing Director, Investment Banking; and notices to
the Selling Stockholder shall be directed to it at 400 Broadway, Cincinnati,
Ohio 45202 , attention of Jonathan D. Niemeyer, Vice President and Associate
General Counsel.

                SECTION 14.  No Advisory or Fiduciary Relationship.  Each of the
Company and the Selling Stockholder acknowledges and agrees that (a) the
purchase and sale of the Securities pursuant to this Agreement, including the
determination of the public offering price of the Securities and any related
discounts and commissions, is an arm's-length commercial transaction between the
Company and the Selling Stockholder, on the one hand, and the several
Underwriters, on the other hand, (b) in connection with the offering
contemplated hereby and the process leading to such transaction each Underwriter
is and has been acting solely as a principal and is not the agent or fiduciary
of the Company or the Selling Stockholder, or its respective stockholders,
creditors, employees or any other party, (c) no Underwriter has assumed or will
assume an advisory or fiduciary responsibility in favor of the Company or the
Selling Stockholder with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether such Underwriter has advised or
is currently advising the Company or the Selling Stockholder on other matters)
and no Underwriter has any obligation to the Company or the Selling Stockholder
with respect to the offering contemplated hereby except the obligations
expressly set forth in this Agreement, (d) the Underwriters and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of each of the Company and the Selling
Stockholder, and (e) the Underwriters have not provided any legal, accounting,
regulatory or tax advice with respect to the offering contemplated hereby and
each of the Company and the Selling Stockholder has consulted its own respective
legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate.

                SECTION 15.  Integration.  This Agreement supersedes all prior
agreements and understandings (whether written or oral) between the Company and
the Underwriters, or any of them, with respect to the subject matter hereof.

                SECTION 16.  Parties.  This Agreement shall each inure to the
benefit of and be binding upon the Underwriters, the Company and the Selling
Stockholder and their respective successors.  Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person, firm or
corporation, other than the Underwriters, the Company and the Selling
Stockholder and their respective successors and the controlling persons and
officers and directors referred to in Sections 6 and 7 and their heirs and legal
representatives, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained.  This Agreement and
all conditions and provisions hereof are intended to be for the sole and
exclusive benefit of the Underwriters, the Company and the Selling Stockholder
and their respective successors, and said controlling persons and officers and
directors and their heirs and legal representatives, and for the benefit of no
other person, firm or corporation.  No purchaser of Securities from any
Underwriter shall be deemed to be a successor by reason merely of such purchase.

                SECTION 17.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

                SECTION 18.  TIME. TIME SHALL BE OF THE ESSENCE OF THIS
AGREEMENT. EXCEPT AS OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO
NEW YORK CITY TIME.

26

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


                SECTION 19.  Counterparts.  This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all such counterparts shall together constitute one and the same Agreement.

                SECTION 20.  Effect of Headings.  The Section headings herein
are for convenience only and shall not affect the construction hereof.

27

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


                If the foregoing is in accordance with your understanding of our
agreement, please sign and return to the Company and the Selling Stockholder a
counterpart hereof, whereupon this instrument, along with all counterparts, will
become a binding agreement among the Underwriters, the Company and the Selling
Stockholder in accordance with its terms.

Very truly yours,

                                                                                   
STIFEL FINANCIAL CORP.

By /s/ Ron J. Kruszewski                                 

Name: Ron J. Kruszewski

Title: President and Chief Executive Officer

[Purchase Agreement Signature Page]

28

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


The Western and Southern Life Insurance Company

By /s/ Jonathan D. Niemeyer                             

Name: Jonathan D. Niemeyer

Title: Vice President and Associate General Counsel

By /s/ James J. Vance                                        

Name: James J. Vance

Title: Vice President and Treasurer

[Purchase Agreement Signature Page]

29

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


CONFIRMED AND ACCEPTED,
as of the date first above written:

STIFEL, NICOLAUS & COMPANY, INCORPORATED
MERRILL LYNCH & CO.
MERRILL LYNCH, PIERCE, FENNER & SMITH
    INCORPORATED
KEEFE, BRUYETTE & WOODS

By: MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

By  /s/ Irina Anguelova                                                       
Authorized Signatory

For themselves and as Representatives of the other Underwriters named in
Schedule A hereto.

[Purchase Agreement Signature Page]

30

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


SCHEDULE A

Name of Underwriter

Number of
Initial
Securities

Stifel, Nicolaus & Company,
Incorporated..............................................................

552,500

Merrill Lynch, Pierce, Fenner & Smith

Incorporated......................................................................................



552,500

Keefe, Bruyette & Woods,
Inc..............................................................................

382,500

Fox-Pitt Kelton Cochran Caronia Waller (USA)
LLC..............................................

212,500

Total    

1,700,000

Sch A-1

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


SCHEDULE B

Number of Initial

Securities to be Sold

Maximum Number of Option

Securities to Be Sold

Stifel Financial Corp.

1,300,000

195,000

The Western and Southern Life Insurance Company

400,000

60,000

Total.......................................

1,700,000

255,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sch B-1

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


SCHEDULE C

1.                   The initial public offering price per share for the
Securities is $45.00.

2.                   The number of shares of the Securities purchased by the
Underwriters is 1,700,000.

Sch C-1

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


SCHEDULE D

STIFEL FINANCIAL CORP.

1,700,000 Shares of Common Stock
(Par Value $0.15 Per Share)

1.         The initial public offering price per share for the Securities,
determined as provided in said Section 2, shall be $45.00.

2.         The purchase price per share for the Securities to be paid by the
several Underwriters shall be $42.75, being an amount equal to the initial
public offering price set forth above less $2.25 per share; provided that the
purchase price per share for any Option Securities purchased upon the exercise
of the overallotment option described in Section 2(b) shall be reduced by an
amount per share equal to any dividends or distributions declared by the Company
and payable on the Initial Securities but not payable on the Option Securities.

Sch D-1

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


SCHEDULE E

ISSUER GENERAL USE FREE WRITING PROSPECTUSES

None.

Sch E-1

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


SCHEDULE F

 

Directors

Ronald J. Kruszewski
James M. Zemlyak
Scott B. McCuaig
Thomas P. Mulroy
Richard J. Himelfarb
James M. Oates
Bruce A. Beda
Robert E. Lefton
Charles A. Dill
Robert J. Baer
Richard F. Ford
John P. Dubinsky
Fredrick O. Hanser

Officers
Ben A. Plotkin
David D. Sliney
David M. Minnick
Kelvin R. Westbrook

Sch F-1

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


SCHEDULE G

List of Subsidiaries

Stifel, Nicolaus & Company, Incorporated

Stifel Nicolaus Insurance Agency, Incorporated

Century Securities Associates, Inc.

Stifel Venture Corp.

Stifel Asset Management Corp.

Stifel CAPCO, L.L.C.

Stifel CAPCO II, L.L.C.

Hanifen, Imhoff Inc.

Stifel Nicolaus Limited

Ryan Beck Holdings, L.L.C.

First Service Financial Company

Stifel Bank & Trust

Choice Financial Partners, Inc.

Broadway Air Corp.

Stifel Financial Capital Trust II
Stifel Financial Capital Trust III

Stifel Financial Capital Trust IV

 Sch G-1

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


Exhibit A-1

FORM OF OPINION OF BRYAN CAVE LLP, COUNSEL FOR THE COMPANY
TO BE DELIVERED PURSUANT TO SECTION 5(b)

1.         Based solely on a recently dated good standing certificate from the
Secretary of State of the State of Delaware the Company is validly existing as a
corporation, in good standing under the laws of the State of Delaware, with all
requisite corporate power and authority to own, lease and operate its properties
to conduct its business as described in the Prospectus and to enter into and
perform its obligations under the Purchase Agreement.

2.         Based solely on recently dated good standing certificates from the
Secretaries of State of the applicable jurisdictions, the Company is duly
qualified to transact business and is in good standing as a foreign corporation
in the jurisdictions set forth on Appendix I attached hereto.

3.         Based solely on recently dated good standing certificates from the
applicable jurisdictions, each subsidiary of the Company set forth on Appendix
II hereto is validly existing as the type of entity set forth on Appendix II
hereto, in good standing under the laws of the jurisdiction of its incorporation
or formation as set forth on Appendix II hereto, with all applicable entity
power and authority to own, lease and operate its properties and to conduct its
business as described in the Prospectus.

4.         The Purchase Agreement has been duly authorized, executed and
delivered by the Company.

5.         The Securities have been duly authorized for issuance and sale to the
Underwriters pursuant to the Purchase Agreement and, when issued and delivered
by the Company pursuant to the Purchase Agreement against payment of the
consideration set forth in the Purchase Agreement, will be validly issued and
fully paid and non-assessable.

6.         The issuance of the Securities is not subject to any statutory
preemptive right, or any similar contractual preemptive right of any stockholder
of the Company arising under the laws of the states of Missouri or Delaware, the
Company's Restated Certificate of Incorporation, Amended and Restated By-Laws or
any material agreement, contract or instrument listed as an exhibit to the
Registration Statement or the documents incorporated by reference therein.

7.         We confirm to you that: (a) the Registration Statement became
effective under the Securities Act of 1933, as amended (the "Securities Act");
and (b) the Prospectus was filed with the Commission pursuant to Rule 424(b)(3)
under the Securities Act on September ●, 2008; and, based solely upon an oral
acknowledgment by the staff of the Commission, no stop order suspending the
effectiveness of the Registration Statement has been issued under the Securities
Act, and, to our knowledge, no proceedings therefor have been initiated or
threatened by the Commission.  In addition, based on the foregoing, we confirm
to you that (i) the Prospectus has been filed with the Commission within the
time period required by Rule 424 of the Rules and Regulations and (ii) any
required filing of each Issuer General Use Free Writing Prospectus pursuant to
Rule 433 of the Rules and Regulations have been filed with the Commission within
the time period required by Rule 433(d) of the Rules and Regulations.

A-1

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


8.         Each of the Registration Statement and the Prospectus (other than (i)
the documents incorporated by reference in the Registration Statement and the
Prospectus and (ii) the financial statements and related notes and schedules and
the other financial and accounting data included or incorporated by reference
therein, or omitted therefrom, as to which we express no opinion), as of the
Effective Date and as of its date, as applicable, appears on its face to comply
as to form in all material respects with the requirements of the Securities Act
and the rules and regulations of the Commission promulgated thereunder.

9.         The documents incorporated by reference in the Prospectus, as of the
date of the Prospectus Supplement (except for the financial statements and
related notes and schedules and other financial and accounting data included or
incorporated by reference therein or omitted therefrom, as to which we express
no opinion), when they were filed with the Commission, appeared on their face to
comply as to form in all material respects with the requirements of the Exchange
Act, and the rules and regulations of the Commission promulgated thereunder.

10.        The form of certificate attached hereto as Appendix III evidencing
the Shares complies in all material respects with all applicable statutory
requirements, with any applicable requirements of the Charter and Bylaws and the
requirements of the New York Stock Exchange.

11.        The statements in the Prospectus under the caption "Description of
Capital Stock--Common Stock," and "Certain Federal Income Tax Considerations"
and in the Registration Statement under Item 15, insofar as such statements
constitute summaries of the terms and provisions of the documents or matters of
law referred to therein, are accurate in all material respects (except for the
financial statements and related notes and schedules and other financial and
accounting data included or incorporated by reference therein or omitted
therefrom, as to which we express no opinion).

12.        No consent, approval, authorization or other action by, and no notice
to or filing with, any federal or Missouri state or Delaware state governmental
authority or regulatory body (with respect to Delaware, solely in respect of the
General Corporation Law of the State of Delaware) that we, based on our
experience, recognize as applicable to the Company in a transaction of this
type, is required for the due execution, delivery and the consummation by the
Company of its obligations under the Purchase Agreement (including the offering,
issuance, sale and delivery of the Securities and the use of the proceeds
thereof as described in the Prospectus under the caption "The Offering--Use of
Proceeds"), except for the filings and other actions required pursuant to
federal and state securities or blue sky laws, or the rules of the Financial
Industry Regulatory Authority, as to which we express no opinion.

13.        The execution and delivery by the Company of the Purchase Agreement
and the consummation by the Company of the transactions contemplated in the
Purchase Agreement (including the offering, issuance, sale and delivery of the
Securities and the use of the proceeds thereof as described in the Prospectus
under the caption "The Offering--Use of Proceeds") do not and will not, whether
with or without the giving of notice or lapse of time or both, result in (a) any
violation by the Company of (i) the provisions of the Charter or Bylaws, (ii)
any provision of applicable law that we, based on our experience, recognize as
applicable to the Company in a transaction of this type, or (iii) to our
knowledge, any order, writ, judgment or decree of any U.S. federal or Missouri
state court or governmental authority or regulatory body having jurisdiction
over the Company or any of its subsidiaries or any of their material properties
that names or is specifically directed to the Company or any such subsidiary, or
(b) a breach or default or require the creation or imposition of any security
interest or lien upon any of the Company's properties pursuant to any material
agreement, contract or instrument known to us to which the Company is a party or
by which it is bound.  For purposes of the foregoing, we have assumed that the
only material agreements, contracts or instruments to which the Company is a
party or by which it is bound are those listed as exhibits to the Registration
Statement or the documents incorporated by reference therein.

A-2

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


14.        The Company is not, and upon the issuance and sale of the Securities
as contemplated by the Purchase Agreement and the application of the net
proceeds therefrom as described under the caption "The Offering--Use of
Proceeds" in the Prospectus will not be, an "investment company" under the 1940
Act.

            During the preparation of the Registration Statement, the General
Disclosure Package and the Prospectus, we have participated in conferences with
officers and other representatives of the Company, representatives of the
independent accountants for the Company and you and your representatives and
counsel, at which conferences the contents of the Registration Statement, the
General Disclosure Package and the Prospectus and related matters were
discussed, reviewed and revised. Although we are not passing upon, and do not
assume any responsibility for, the accuracy, completeness or fairness of such
contents (except as expressly indicated in paragraph 11 above), and have not
made any independent investigation thereof, on the basis of the information
which was developed in the course thereof, considered in light of our
understanding of applicable law and the experience we have gained through our
practice thereunder, this is to advise you that nothing has come to our
attention which causes us to believe that (a)(i) at the time the Registration
Statement became effective and as of the date of the Prospectus Supplement, the
Registration Statement, (ii) as of the Applicable Time, the General Disclosure
Package or (iii) the Prospectus or any supplement thereto as of its date (except
in the case of each of clauses (i), (ii) and (iii), as to the documents
incorporated by reference therein and as to financial statements and related
notes and schedules and the other financial and accounting data derived from
such financial statements and related notes and schedules included or
incorporated by reference therein, as to which we express no belief), contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein (and
with respect to the General Disclosure Package and the Prospectus or any
supplement thereto, in the light of the circumstances under which they were
made), not misleading, or (b) at the date hereof, the Prospectus or any
supplement thereto (except as aforesaid) contains any untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein in the light of the circumstances under
which they were made, not misleading.

A-3

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


Exhibit A-2

FORM OF OPINION OF BRYAN CAVE LLP, England and Wales COUNSEL FOR THE COMPANY
TO BE DELIVERED PURSUANT TO SECTION 5(b)

1.         The English Subsidiary has been duly incorporated under the laws of
England and Wales.

2.         Based solely upon the good standing certificate issued by the
Registrar of Companies and the enquiry to the Central Registry of Winding Up
Petitions, the English Subsidiary has been in continuous and unbroken existence
since the date of its incorporation, no action is currently being taken by the
Registrar of Companies for striking the English Subsidiary off the register and
dissolving it as defunct, the English Subsidiary is not in liquidation or
subject to an administration order and no receiver or manager of the English
Subsidiary's property has been appointed.

3.         The English Subsidiary has the corporate power to own, lease and
operate its properties and to conduct its business as described in the General
Disclosure Package and the Prospectus referred to in the Purchase Agreement.

A-2

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


Exhibit A-3

FORM OF OPINION OF David M. Minnick, general counsel, COUNSEL FOR THE COMPANY
TO BE DELIVERED PURSUANT TO SECTION 5(b)

1.         The authorized capital stock of the Company is as set forth in the
Prospectus under the caption "Capitalization" and the shares of issued and
outstanding capital stock of the Company, including the Shares to be purchased
by the Underwriters from the Selling Stockholder, have been duly authorized and
validly issued and are fully paid and non-assessable.  None of the outstanding
shares of the Company's capital stock has been issued in violation of any
statutory preemptive right, or any similar contractual preemptive right of any
stockholder of the Company arising under the laws of the state of Missouri, the
Company's Restated Certificate of Incorporation, Amended and Restated By-Laws or
any material agreement, contract or instrument listed as an exhibit to the
Registration Statement or the documents incorporated by reference therein.

2.         The Securities have been duly authorized for issuance and sale to the
Underwriters pursuant to the Purchase Agreement and, when issued and delivered
by the Company pursuant to the Purchase Agreement against payment of the
consideration set forth in the Purchase Agreement, will be validly issued and
fully paid and non-assessable.

3.         The issuance of the Securities is not subject to any statutory
preemptive right, or any similar contractual preemptive right of any stockholder
of the Company arising under the laws of the state of Missouri, the Company's
Restated Certificate of Incorporation, Amended and Restated By-Laws or any
material agreement, contract or instrument listed as an exhibit to the
Registration Statement or the documents incorporated by reference therein.

4.         Except as otherwise disclosed in the Registration Statement, all of
the issued and outstanding capital stock of each subsidiary, to the best of my
knowledge, is owned by the Company, directly or through subsidiaries, free and
clear of any security interest, mortgage, pledge, lien, encumbrance, claim or
equity.  Each subsidiary is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required.  The issued and outstanding capital stock of each
subsidiary has been duly authorized and validly issued, is fully paid and
non-assessable; none of the outstanding shares of capital stock of any
subsidiary was issued in violation of the statutory preemptive or any
contractual preemptive or similar rights of any security holder of such
subsidiary arising under the laws of the state of Missouri, or the certificate
of incorporation, certificate of formation, bylaws, operating agreement or
equivalent organizational documents of any such subsidiary or any material
agreement, contract or instrument listed as an exhibit to the Registration
Statement or the documents incorporated by reference therein.

5.         The documents incorporated by reference in the Registration Statement
and the Prospectus and any further amendment or supplement to any such
incorporated documents made by the Company as of the date hereof (except for the
financial statements and related notes and schedules and other financial and
accounting data included or incorporated by reference therein or omitted
therefrom, as to which I express no opinion) when they were filed with the
Commission, appear on their face to comply as to form in all material respects
with the requirements of the Exchange Act, and the rules and regulations of the
Commission promulgated thereunder.

A-3

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


6.         Except as referred to in Registration Statement or the Prospectus, I
hereby confirm to you that, to the best of my knowledge, no action or proceeding
against and naming the Company or any subsidiary is pending or overtly
threatened to the Company or any subsidiary before any court, governmental
authority or arbitrator, which would reasonably be expected to materially and
adversely affect the properties or assets thereof or the consummation of the
transactions contemplated in the Purchase Agreement or the performance by the
Company of its obligations thereunder.

7.         All descriptions in the Registration Statement of contracts and other
documents to which the Company or its Subsidiaries are a party are accurate in
all material respects; to the best of my knowledge, there are no franchises,
contracts, indentures, mortgages, loan agreements, notes, leases or other
instruments required to be described or referred to in the Registration
Statement or to be filed as exhibits to the Registration Statement or to the
documents incorporated by reference to the Registration Statement other than
those described or referred to therein or filed or incorporated by reference as
exhibits thereto.

8.         The execution and delivery by the Company of the Purchase Agreement
and the consummation of the transactions contemplated in the Purchase Agreement
(including the offering, issuance and delivery of the Securities and the use of
the proceeds thereof as described in the Prospectus under the caption "The
Offering--Use of Proceeds") do not and will not result in (a) any violation by
the Company of (i) the provisions of the Charter or Bylaws, (ii) the provisions
of the Charter or Bylaws of any subsidiary, (iii) any provision of applicable
law that I, based on my experience, recognize as applicable to the Company in a
transaction of this type, or (iv) any order, writ, judgment or decree of any
U.S. federal or Missouri state court or governmental authority or regulatory
body having jurisdiction over the Company or any of its Subsidiaries or any of
their properties, or (b) a breach or default or require the creation or
imposition of any security interest or lien upon any of the Company's or any
subsidiary's properties pursuant to any material agreement, contract or
instrument listed as an exhibit to the Registration Statement or the documents
incorporated by reference therein.

            During the preparation of the Registration Statement, the General
Disclosure Package and the Prospectus, I have participated in conferences with
other officers and other representatives of the Company, representatives of the
independent accountants for the Company and you and your representatives and
counsel, at which conferences the contents of the Registration Statement, the
General Disclosure Package and the Prospectus and related maters were discussed,
reviewed and revised.  Although I am not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of such contents, and
have not made any independent investigation thereof, on the basis of the
information which was developed in the course thereof, considered in light of my
understanding of applicable law and the experience I have gained through my
practice thereunder, this is to advise you that nothing has come to my attention
which causes me to believe that (a)(i) at the time the Registration Statement
became effective and as of the date of the Prospectus Supplement, the
Registration Statement, (ii) as of the Applicable Time, the General Disclosure
Package, or (iii) the Prospectus or any supplement thereto as of its date
(except in the case of each of clauses (i), (ii) and (iii), as to financial
statements and related notes and schedules and the other financial and
accounting data derived from such financial statements and related notes and
schedules included or incorporated by reference therein, as to which I express
no belief), contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein (and with respect to the General Disclosure Package and the
Prospectus or any supplement thereto, in the light of the circumstances under
which they were made), not misleading, or (b) at the date hereof, the Prospectus
or any supplement thereto (except as aforesaid) contains any untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein in the light of the circumstances
under which they were made, not misleading.

A-3

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


Exhibit B-1

FORM OF OPINION OF Jonathan D. Niemeyer, Associate General Counsel OF THE
Western and Southern Life Insurance Company, TO BE DELIVERED PURSUANT TO SECTION
5(c)

(i)         No filing with, or consent, approval, authorization, license, order,
registration, qualification or decree of, any court or governmental authority or
agency, domestic or foreign known to have jurisdiction over Western & Southern,
(other than the issuance of the order of the Commission declaring the
Registration Statement effective, and such authorizations, approvals or consents
as may be necessary under state securities laws, as to which no opinion is
expressed hereunder) is necessary or required to be obtained by Western &
Southern for the performance by Western & Southern of its obligations under the
Agreement, or in connection with the offer, sale or delivery of the Securities.

(ii)        The Agreement has been duly authorized, executed and delivered by
Western & Southern and constitutes the valid and binding agreement of Western &
Southern.

(iii)       The execution, delivery and performance by Western & Southern of the
Agreement and the sale and delivery of the Securities by Western & Southern, the
consummation of the transactions contemplated in the Agreement and the
compliance by Western & Southern with its obligations under the Agreement have
been duly authorized by all necessary corporate action on the part of Western &
Southern and do not and will not, whether with or without the giving of notice
or passage of time or both, conflict with or constitute a breach of, or default
under or result in the creation or imposition of any tax, lien, charge or
encumbrance upon the Securities or any property or assets of Western & Southern
pursuant to, any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, license, lease or other instrument or agreement to which
Western & Southern is a party or by which it may be bound, or to which any of
the property or assets of Western & Southern may be subject nor will such action
result in any violation of the provisions of the charter or by-laws of Western &
Southern, if applicable, or, to the best of my knowledge,  any law,
administrative regulation, judgment or order of any governmental agency or body
or any administrative or court decree having jurisdiction over Western &
Southern or any of its properties.

(iv)       Western & Southern has valid title to the Securities to be sold by
Western & Southern free and clear of all security interests, claims, liens,
equities and other encumbrances, and has the legal right and power to sell,
transfer and deliver the Securities to be sold by Western & Southern pursuant to
the Agreement.

(v)        Upon payment of the purchase price for the Securities to be sold by
Western & Southern pursuant to the Agreement, delivery of such Securities, as
directed by the Underwriters, to Cede & Co. ("Cede") or such other nominee as
may be designated by DTC, registration of such Securities in the name of Cede or
such other nominee and the crediting of such Securities on the books of DTC to
securities accounts of the Underwriters (assuming that neither DTC nor any such
Underwriter has notice of any "adverse claim," within the meaning of Section
8-105 of the New York Uniform Commercial Code (the "UCC"), to such Securities),
(A) DTC shall be a "protected purchaser," within the meaning of Section 8-303 of
the UCC, of such Securities and will acquire its interest in the Securities
(including, without limitation, all rights that Western & Southern had or has
the power to transfer in such Securities) free and clear of any adverse claim
within the meaning of Section 8-102 of the UCC, (B) under Section 8-501 of the
UCC, the Underwriters will acquire a valid security entitlement in respect of
such Securities, and (C) no action based on an adverse claim to the financial
asset consisting of the Securities deposited in or held by the DTC by Western &
Southern, whether

 

B-3

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


such action is framed in conversion, replevin, constructive trust, equitable
lien, or other theory, may be asserted successfully against the Underwriters
assuming that the Underwriters acquire security entitlements with respect to
such Securities from DTC, and none of the Underwriters have any notice of any
adverse claims with respect to such financial asset; for purposes of this
paragraph, I have assumed that when such payment, delivery and crediting occur,
(x) such Securities will have been registered in the name of Cede or another
nominee designated by DTC, in each case on the Company's share registry in
accordance with its certificate of incorporation, bylaws and applicable law, (y)
DTC will be registered as a "clearing corporation," within the meaning of
Section 8-102 of the UCC, and (z) appropriate entries to the accounts of the
several Underwriters on the records of DTC will have been made pursuant to the
UCC.

B-4

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


Form of lock-up from directors, officers or other stockholders pursuant to
Section 5(k)

Exhibit C

                                                                                                                                       
September 24, 2008

Stifel, Nicolaus & Company, Incorporated
MERRILL LYNCH & CO.
Merrill Lynch, Pierce, Fenner & Smith
    Incorporated
Keefe, Bruyette & Woods
    as Representatives of the several
    Underwriters to be named
    within‑mentioned Purchase Agreement
c/o  Merrill Lynch & Co.
Merrill Lynch, Pierce, Fenner & Smith
    Incorporated

4 World Financial Center
New York, New York  10080

Re:       Proposed Public Offering by Stifel Financial Corp.

Dear Sirs:

    The undersigned, a stockholder [and an officer and/or director] of Stifel
Financial Corp., a Delaware corporation (the "Company"), understands that
Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated
("Merrill Lynch"), Stifel, Nicolaus & Company, Incorporated and Keefe, Bruyette
& Woods propose to enter into a Purchase Agreement (the "Purchase Agreement")
with the Company and the Selling Stockholder named therein providing for the
public offering of shares (the "Securities") of the Company's common stock, par
value $0.15 per share (the "Common Stock").  In recognition of the benefit that
such an offering will confer upon the undersigned as a stockholder and an
officer and/or director of the Company, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned agrees with each underwriter to be named in the Purchase Agreement
that, during a period of 90 days from the date of the Purchase Agreement, the
undersigned will not, without the prior written consent of Merrill Lynch,
directly or indirectly, (i) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of, or otherwise dispose of or
transfer any shares of the Company's Common Stock or any securities convertible
into or exchangeable or exercisable for Common Stock, whether now owned or
hereafter acquired by the undersigned or with respect to which the undersigned
has or hereafter acquires the power of disposition, or file, or cause to be
filed, any registration statement under the Securities Act of 1933, as amended,
with respect to any of the foregoing (collectively, the "Lock-Up Securities") or
(ii) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of the Lock-Up Securities, whether any such swap or transaction is
to be settled by delivery of Common Stock or other securities, in cash or
otherwise, provided, however, that the foregoing restrictions shall not preclude
or otherwise limit:

    (i)         the exercise of an option or warrant to purchase Common Stock of
the Company to the extent such option or warrant is otherwise expiring or
terminating; provided, however, that in such case the shares of Common Stock
issued upon such exercise shall remain subject to this lock-up agreement; or

C-1

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


    (ii)        entering into a written plan meeting the requirements of Rule
10b5-1 under the Securities Act, relating to the sale of securities of the
Company, if then permitted by the Company, provided that the securities subject
to such plan may not be sold until after the expiration of the 90-day lock-up
period, and provided further that no filing by any party (donor, donee,
transferor or transferee) with the Securities and Exchange Commission, or
otherwise shall be required or shall be voluntarily made during the lock-up
period in connection with such plan; or

    (iii)       [the pledge of shares of Common Stock by the undersigned in
connection with a collateralized margin loan transaction, provided that such
loan transaction was made prior to the date hereof.]

    Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of Merrill Lynch, provided that (1) Merrill Lynch receives a signed
lock-up agreement for the balance of the lockup period from each donee, trustee,
distributee, or transferee, as the case may be, (2) any such transfer shall not
involve a disposition for value, (3) such transfers are not required to be
reported in any public report or filing with the Securities and Exchange
Commission, or otherwise and (4) the undersigned does not otherwise voluntarily
effect any public filing or report regarding such transfers:

    (i)         as a bona fide gift or gifts; or

    (ii)        to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the undersigned (for purposes of this
lock-up agreement, "immediate family" shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin); or

    (iii)       as a distribution to limited partners or stockholders of the
undersigned; or

    (iv)       to the undersigned's affiliates or to any investment fund or
other entity controlled or managed by the undersigned.

    Notwithstanding the foregoing, if:

    (1)        during the last 17 days of the 90-day lock-up period, the Company
issues an earnings release or material news or a material event relating to the
Company occurs; or

    (2)        prior to the expiration of the 90-day lock-up period, the Company
announces that it will release earnings results or becomes aware that material
news or a material event will occur during the 16-day period beginning on the
last day of the 90-day lock-up period,

the restrictions imposed by this lock-up agreement shall continue to apply until
the expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event, as applicable,
unless Merrill Lynch waives, in writing, such extension.

    The undersigned hereby acknowledges and agrees that written notice of any
extension of the 90-day lock-up period pursuant to the previous paragraph will
be delivered by Merrill Lynch to the Company (in accordance with Section 12 of
the Purchase Agreement) and that any such notice properly delivered will be
deemed to have been given to, and received by, the undersigned. The undersigned
further agrees that, prior to engaging in any transaction or taking any other
action that is subject to the terms of this lock-up agreement during the period
from the date of this lock-up agreement to and including the 34th day following
the expiration of the initial 90-day lock-up period, it will give notice thereof
to the Company and will not consummate such transaction or take any such action
unless it has received

C-2

746857.05-New York Server 4A - MSW

--------------------------------------------------------------------------------


 written confirmation from the Company that the 90-day lock-up period (as may
have been extended pursuant to the previous paragraph) has expired.

    The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company's transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.

Very truly yours,

Signature:                                                  

                                                                                          
Print Name:                                                     

C-3

746857.05-New York Server 4A - MSW